Exhibit 10.1

 

 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

by and among

SEABOARD CORPORATION, as Parent and Guarantor,

SEABOARD FOODS LLC, as Borrower

and

THE LENDERS PARTY HERETO

and

COBANK, ACB, as Administrative Agent and Lead Arranger and Sole Bookrunner

and

FARM CREDIT SERVICES OF AMERICA, PCA as Joint Lead Arranger

$700,000,000 TERM LOAN FACILITY

Dated as of September 25, 2018

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

I.

CERTAIN DEFINITIONS


6

 

1.1

Certain Definitions


6

 

1.2

Construction


30

 

1.3

Accounting Principles


31

 

1.4

UCC Terms


31

 

1.5

Rounding


32

 

1.6

Covenant Compliance Generally


32

 

1.7

Administration of Rates


32

II.

CREDIT FACILITY


32

 

2.1

Term Loan


32

 

2.2

Interest Rate Provisions


33

 

2.3

Interest Periods and Quoted Rate Period


34

 

2.4

Making of the Term Loan


35

 

2.5

Fees


36

 

2.6

Notes


36

 

2.7

Payments


36

 

2.8

Interest Payment Dates


37

 

2.9

Voluntary Prepayments and Reduction of Commitments


37

 

2.10

Mandatory Prepayments


38

 

2.11

Sharing of Payments by Lenders


40

 

2.12

Defaulting Lenders


40

 

2.13

CoBank Capital Plan


41

III.

INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY


42

 

3.1

Increased Costs


42

 

3.2

Taxes


43

 

3.3

Illegality


47

 

3.4

LIBOR Rate Option Unavailable; Interest After Default; LIBOR Replacement Rate


48

 

3.5

Indemnity


50

 

3.6

Mitigation Obligations; Replacement of Lenders


51

 

3.7

Survival


52

IV.

CONDITIONS PRECEDENT TO CLOSING


52

 

4.1

Deliveries


52

 

4.2

Payment of Fees


54

V.

REPRESENTATIONS AND WARRANTIES


54

 

5.1

Organization and Qualification


54

 

5.2

Compliance With Laws


54

 

5.3

Title to Properties


55

 

5.4

Investment Company Act


55

 

5.5

Event of Default


55

 

5.6

Subsidiaries and Owners


55

 







--------------------------------------------------------------------------------

 



 

 

5.7

Power and Authority; Validity and Binding Effect


55

 

5.8

No Conflict; Material Agreements; Consents


55

 

5.9

Litigation


56

 

5.10

Financial Statements


56

 

5.11

Margin Stock


57

 

5.12

Full Disclosure


57

 

5.13

Taxes


57

 

5.14

Intellectual Property; Other Rights


57

 

5.15

Insurance


58

 

5.16

ERISA Compliance


58

 

5.17

Environmental Matters


59

 

5.18

Solvency


59

 

5.19

Anti-Corruption Laws; Sanctions and Anti-Terrorism Laws


59

VI.

AFFIRMATIVE COVENANTS


60

 

6.1

Reporting Requirements


60

 

6.2

Preservation of Existence, Etc


62

 

6.3

Payment of Liabilities, Including Taxes, Etc


62

 

6.4

Maintenance of Insurance


62

 

6.5

Maintenance of Properties and Leases


62

 

6.6

Visitation Rights


63

 

6.7

Keeping of Records and Books of Account


63

 

6.8

Compliance with Laws; Use of Proceeds


63

 

6.9

Farm Credit Equities


64

 

6.10

Use of Proceeds


64

 

6.11

Updates to Subsidiary Schedule


64

 

6.12

Material Agreements


64

VII.

NEGATIVE COVENANTS


64

 

7.1

Indebtedness


64

 

7.2

Liens


65

 

7.3

Affiliate Transactions


65

 

7.4

Loans and Investments


66

 

7.5

Dividends and Related Distributions


67

 

7.6

Liquidations, Mergers, Consolidations, Acquisitions


67

 

7.7

Dispositions of Assets or Subsidiaries


68

 

7.8

Use of Proceeds


69

 

7.9

Reserved


69

 

7.10

Continuation of or Change in Business


69

 

7.11

Fiscal Year


69

 

7.12

Issuance of Equity Interests


70

 

7.13

Changes in Organizational Documents


70

 

7.14

Negative Pledges


70

 

7.15

Anti-Terrorism Laws


70

 

7.16

Anti-Corruption Laws


70

 

7.17

Material Agreements


71

 

7.18

Independence of Covenants


71

 





ii

--------------------------------------------------------------------------------

 



 

VIII.

FINANCIAL COVENANTS


71

 

8.1

Maximum Debt to Capitalization Ratio


71

 

8.2

Minimum Tangible Net Worth


71

IX.

EVENTS OF DEFAULT


71

 

9.1

Events of Default


71

 

9.2

Consequences of Event of Default


73

X.

THE ADMINISTRATIVE AGENT


75

 

10.1

Appointment and Authority


75

 

10.2

Rights as a Lender


75

 

10.3

No Fiduciary Duty


75

 

10.4

Exculpation


76

 

10.5

Reliance by the Administrative Agent


76

 

10.6

Delegation of Duties


77

 

10.7

Filing Proofs of Claim


77

 

10.8

Resignation of the Administrative Agent


78

 

10.9

Non-Reliance on the Administrative Agent and Other Lenders


78

 

10.10

No Other Duties, etc


78

 

10.11

Authorization to Release Guarantors


79

 

10.12

[Reserved]


79

 

10.13

No Reliance on the Administrative Agent’s Customer Identification Program


79

XI.

MISCELLANEOUS


79

 

11.1

Modifications, Amendments or Waivers


79

 

11.2

No Implied Waivers; Cumulative Remedies


81

 

11.3

Expenses; Indemnity; Damage Waiver


81

 

11.4

Holidays


83

 

11.5

Notices; Effectiveness; Electronic Communication


83

 

11.6

Severability


85

 

11.7

Duration; Survival


85

 

11.8

Successors and Assigns


85

 

11.9

Confidentiality


90

 

11.10

Counterparts; Integration; Effectiveness


91

 

11.11

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL


91

 

11.12

USA PATRIOT Act Notice


92

 

11.13

Payments Set Aside


93

 

11.14

Interest Rate Limitation


93

 

11.15

Amendment and Restatement


93

XII.

GUARANTY


93

 

12.1

Guaranty


93

 

12.2

Payment


94

 

12.3

Absolute Rights and Obligations


94

 





iii

--------------------------------------------------------------------------------

 



 

 

12.4

Currency and Funds of Payment


95

 

12.5

Subordination


96

 

12.6

Enforcement


96

 

12.7

Set-Off and Waiver


96

 

12.8

Waiver of Notice; Subrogation


96

 

12.9

Reliance


97

 

12.10

Keepwell


98

 

12.11

Joinder


98

 





iv

--------------------------------------------------------------------------------

 



 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1              -         PRICING GRID

SCHEDULE 1.1(B)      -         COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 2.1           -         TERM LOAN AMORTIZATION

SCHEDULE 5.1           -         SUBSIDIARIES

SCHEDULE 7.4           -         INVESTMENTS

SCHEDULE 11.8         -         VOTING PARTICIPANTS

EXHIBITS

EXHIBIT A                  -         Form Assignment and Assumption

EXHIBIT B                  -         Form Term Note

EXHIBIT C                  -         Form Conversion or Continuation Notice

EXHIBIT D                  -         Form Compliance Certificate

EXHIBIT E-1               -         Form of U.S. Tax Compliance Certificate
(Non- Partnership Foreign Lenders)

EXHIBIT E-2               -         Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants)

EXHIBIT E-3               -         Form of U.S. Tax Compliance Certificate
(Foreign Participant Partnerships)

EXHIBIT E-4               -         Form of U.S. Tax Compliance Certificate
(Foreign Lender Partnerships)

EXHIBIT F                   -         Form of Cost of Funds True-up Certificate

 

 



v

--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

THIS AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT (this “Agreement”) is dated
as of September 25, 2018 and is made by and among SEABOARD FOODS LLC, an
Oklahoma limited liability company, as the Borrower, SEABOARD CORPORATION, a
Delaware corporation, as the Parent and as a Guarantor (as hereinafter defined),
the LENDERS (as hereinafter defined), and COBANK, ACB, in its capacity as
Administrative Agent (as hereinafter defined).

WHEREAS, the Borrower has requested that the Lenders provide to the Borrower an
unsecured term loan facility in an aggregate principal amount not to exceed
Seven Hundred Million Dollars ($700,000,000.00), all as more particularly set
forth in, and subject to the terms and conditions of, this Agreement;

WHEREAS, the Borrower, the Parent, the lenders from time to time party thereto
and CoBank, ACB, as Administrative Agent, have entered into that certain Term
Loan Credit Agreement dated as of December 4, 2015 (as amended from time to time
prior to the date hereof, the “Existing Term Loan Credit Agreement”); and

WHEREAS, the parties to the Existing Term Loan Credit Agreement wish to amend
and restate the Existing Term Loan Credit Agreement to (a) refinance the Term
Loan under the Existing Term Loan Credit Agreement in its entirety with the Term
Loan under this Agreement and (b) make certain amendments and modifications, all
as more fully set forth herein;

In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
that, as of the Closing Date (as defined below), the Existing Term Loan Credit
Agreement is amended and restated to read as follows:

I.          CERTAIN DEFINITIONS

1.1       Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by
Parent or a Subsidiary of Parent of all or substantially all of the assets of a
Person, or of any line of business or division of a Person, or (b) the
acquisition by Parent or a Subsidiary of Parent of in excess of 50% of the
Voting Equity Interests of any Person (other than a Person already a
Subsidiary).

“Adjusted LIBOR Rate” means, if the Term Loan is subject to the LIBOR Rate
Option for any Interest Period, an interest rate per annum equal to (a) the
LIBOR Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.

“Administrative Agent” means CoBank, in its capacity as administrative agent
under the Loan Documents.







--------------------------------------------------------------------------------

 



 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Anti-Corruption Laws”  has the meaning specified in Section 5.19.

“Anti-Terrorism Laws” means any Laws relating to terrorism, “know your customer”
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and the Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Laws may from time to time be amended, renewed,
extended, or replaced).

“Applicable Margin” means, as applicable:

(i)         if the Term Loan is subject to the Base Rate Option, the percentage
spread to be added to the Base Rate applicable to the Term Loan, based on the
Debt to Capitalization Ratio then in effect according to the Pricing Grid below
the heading “Base Rate Applicable Margin”, or

(ii)       if the Term Loan is subject to the LIBOR Rate Option, the percentage
spread to be added to the Adjusted LIBOR Rate applicable to the Term Loan, based
on the Debt to Capitalization Ratio then in effect according to the Pricing Grid
below the heading “Adjusted LIBOR Rate Applicable Margin”.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.8, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Authorized Officer” means, with respect to a Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party or such other individuals, designated by written notice to the
Administrative Agent from such Loan Party, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder. A
Loan Party may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.





7

--------------------------------------------------------------------------------

 



 

“Base Rate” means a rate per annum determined by the Administrative Agent on the
first Business Day of each week (or more frequently, in Administrative Agent’s
reasonable discretion), which shall be the highest of (a) the Prime Rate, (b)
the Federal Funds Effective Rate plus one half of one percent (0.50%) per annum,
and (c) the Adjusted LIBOR Rate (rounded upward, if necessary, to the next whole
multiple of 1/100th of one percent) for an Interest Period of one month on such
day plus one percent (1.00%) per annum. Any change in the Base Rate due to a
change in the calculation thereof shall be effective at the opening of business
on the first Business Day of each week or, if determined more frequently, at the
opening of business on the first Business Day immediately following the date of
such determination and without necessity of notice being provided to the
Borrower or any other Person. If the circumstances described in Section 3.4(a)
have occurred, then,  unless and until an amendment to this Agreement entered
into in accordance with Section 3.4(c),  the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  In no event shall the Base Rate be less than zero.

“Base Rate Option” means the option of the Borrower to have the Term Loan bear
interest at the rate and under the terms set forth in Section 2.2(a)(i).

“Beneficial Ownership Certification”  means a certification regarding beneficial
ownership of legal entity customers.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Seaboard Foods LLC, a limited liability company organized and
existing under the Laws of the State of Oklahoma.

“Bresky Group” means (a) the estate of H. Harry Bresky, (b) spouses, heirs,
legatees, lineal descendants, and spouses of lineal descendants, other blood
relatives, and/or estates or representatives of estate of H. Harry Bresky, (c)
trusts established for the benefit of spouses, lineal descendants and spouses of
lineal descendants and/or other blood relatives of H. Harry Bresky and (d) any
Person who is directly or indirectly Controlled by a Person described in the
preceding clauses (a),  (b) or (c).

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado or New York, New York and if the applicable Business Day relates to the
LIBOR Rate or the Base Rate determined by reference to the LIBOR Rate, such day
must also be a day on which dealings in Dollar deposits by and between banks are
carried on in the London interbank market.

“Capital Lease” means any lease of real or personal property that is required to
be capitalized under GAAP or that is treated as an operating lease under
regulations applicable to the Borrower and its Subsidiaries but that otherwise
would be required to be capitalized under GAAP.

“Cash Equivalents” means:





8

--------------------------------------------------------------------------------

 



 

(i)         direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii)       commercial paper maturing in 180 days or less rated not lower than
A-1, by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

(iii)      demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks that are organized under the Laws of the
United States or any state thereof or is a foreign bank or branch or agency
thereof acceptable to the Administrative Agent and, in any case, have combined
capital and surplus of at least an amount equal to $1,000,000,000;

(iv)       money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)-(iii) above.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Change of Control” means (i) any Person or group of Persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
but excluding (w) any employee benefit plan of such person or its subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, (x) Seaboard Flour, a Delaware
limited liability company, (y) SFC Preferred LLC, a Delaware limited liability
company and (z) any member of the Bresky Group, shall have acquired beneficial
ownership (either within the meaning of Rules 13d-3 and 13d-5 promulgated by the
Securities and Exchange Commission under said Act or by reason of such Person or
group of Persons having the right to acquire such beneficial ownership, whether
exercisable immediately or with the passage of time (each, an “Option right”))
of 50% or more of the Voting Equity Interests on a fully diluted basis, taking
into account any Option rights as though such rights have been exercised; or
(ii) Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests in the Borrower.





9

--------------------------------------------------------------------------------

 



 

“Closing Date” means the Business Day on which each of the conditions precedent
in Section 4.1 has been satisfied or waived by the Required Lenders.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States, its successors and assigns.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means the Term Loan Commitment of any Lender; “Commitments” means
all of them.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate of the Borrower, signed by a
Compliance Officer of the Parent, substantially in the form of Exhibit D hereto.

“Compliance Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Secretary of the Parent or any Loan Party, as
the case may be.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP. “Consolidation” has a correlative meaning.

“Consolidated Entity” means a Person, other than a Subsidiary of the Parent,
whose financial statements or financial statement items are subject to
Consolidation with those of the Parent under GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Group on a Consolidated basis, without duplication, the sum of
(a) the aggregate stated balance sheet principal amount of all Indebtedness of
the Consolidated Group determined in accordance with GAAP, (b) the aggregate
principal amount of Indebtedness of the Consolidated Group disclosed in the
footnotes to the balance sheet in accordance with GAAP, (c) the outstanding
amount of all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business), (d) Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations, (e) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (d) above of Persons who are not members of the Consolidated
Group, and (f) all Indebtedness of the types referred to in clauses (a) through
(e) above of any partnership or Joint Venture (other than a Joint Venture that
is itself a corporation or limited liability company) in which a member of the
Consolidated Group is a general partner or joint venturer, if such Indebtedness
is recourse to such member of the Consolidated Group.





10

--------------------------------------------------------------------------------

 



 

“Consolidated Group” means the Parent, its Subsidiaries and Consolidated
Entities.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Group for such period, determined on a Consolidated basis, without
duplication, in accordance with GAAP; provided, that in calculating Consolidated
Net Income of the Consolidated Group for any period (a) the net income (or loss)
attributable to non-controlling interests owned by members of the Consolidated
Group in other Persons shall be excluded and (b) dividends and distributions
with respect to non-controlling interests owned by members of the Consolidated
Group in other Persons shall be included to the extent received in cash by
members of the Consolidated Group.

“Consolidated Tangible Net Worth” means as of any date of determination total
stockholders’ equity less intangible assets of the Consolidated Group as of such
date determined on a Consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion or Continuation Notice” has the meaning specified in Section 2.3.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of any member of the
Consolidated Group to be transferred in connection therewith, (b) the amount of
any cash and fair market value of other property (excluding property described
in clause (a) and the unpaid principal amount of any debt instrument) given as
consideration, (c) the amount (determined by using the face amount or the amount
payable at maturity, whichever is greater) of any Indebtedness incurred, assumed
or acquired by any member of the Consolidated Group in connection with such
Acquisition, (d) all additional purchase price amounts in the form of earn-outs
and other contingent obligations that should be recorded on the financial
statements of the Consolidated Group in accordance with GAAP, (e) all amounts
paid in respect of covenants not to compete, consulting agreements that should
be recorded on financial statements of the Consolidated Group in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, (f)
the aggregate fair market value of all other consideration given by any member
of the Consolidated Group in connection with such Acquisition, and (g) out of
pocket transaction costs for the services and expenses of attorneys, accountants
and other consultants incurred in effecting such transaction, and other similar
transaction costs so incurred. For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of any member of the
Consolidated Group shall be valued (A) in the case of Equity Interests that are
then designated as a national market system security by the National Association
of Securities Dealers, Inc. (“NASDAQ”) or is listed on a national securities
exchange, the average of the last reported bid and ask quotations or the last
prices reported thereon, and (B) with respect to any other Equity Interests, as
determined by a committee composed of the disinterested members of the Board of
Directors of the Parent and, if requested by the Administrative Agent,
determined to be a reasonable valuation by the independent public accountants
referred to in Section 6.1(b), and (C) with respect to any Acquisition
accomplished pursuant to the exercise of options or warrants





11

--------------------------------------------------------------------------------

 



 

or the conversion of securities, the Cost of Acquisition shall include both the
cost of acquiring such option, warrant or convertible security as well as the
cost of exercise or conversion.

“Covered Obligations” means obligations or liabilities not constituting
Indebtedness that (a) exceed the Threshold Amount and (b) are accrued as
liabilities on the balance sheet of a Person in accordance with GAAP.

“Debt Incurrence” means the incurrence by the Parent or any of its Subsidiaries
on or after the Closing Date of any Indebtedness other than the Obligations.

“Debt to Capitalization Ratio” means, as of the end of any date of
determination, the ratio, represented as a percentage, of (a) the remainder of
(i) Consolidated Funded Indebtedness as of such date minus (ii) any unrestricted
cash (the amount of which shall be calculated net of any anticipated taxes),
Cash Equivalents and readily-marketable debt and equity securities of the
Consolidated Group that are reasonably acceptable to the Administrative Agent as
of such date to (b) the sum of (i) Consolidated Funded Indebtedness as of such
date plus Shareholders’ Equity.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, winding-up or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

“Default Rate” means, as of any date of determination, the following: (a) if the
Term Loan is subject to the Base Rate Option, the rate determined in accordance
with the Base Rate Option as of such date plus an additional margin of 2.0% per
annum, (b) if the Term Loan is subject to the LIBOR Rate Option, the rate
determined in accordance with the LIBOR Rate Option as of such date plus an
additional margin of 2.0% per annum, (c) if the Term Loan is subject to the
Quoted Rate Option, the rate determined in accordance with the Quoted Rate
Option as of such date plus an additional margin of 2.0% per annum and (d) for
all other Obligations, the rate determined in accordance with the Base Rate
Option as of such date plus an additional margin of 2.0% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (i) has
failed to (a) fund all or any portion of the Term Loan within two Business Days
of the date the Term Loan is required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund the Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition





12

--------------------------------------------------------------------------------

 



 

precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iii) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (iv) has, or has a direct or indirect
parent company that has, (a) become the subject of a proceeding under any Debtor
Relief Law, or (b) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and, subject to any cure rights
expressly provided above, such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12) upon delivery of written notice of such determination
to the Borrower and each Lender.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” shall mean at any time, any country that is subject to
comprehensive economic sanctions by the United States that broadly restrict
trade and investment with that country. As of the Closing Date, the following
countries are “Designated Jurisdictions”: Cuba, Iran, North Korea, Sudan and
Syria.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
asset by any Person, including any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.8(b)(iii),  11.8(b)(v) and 11.8(b)(vi) (subject to
such consents, if any, as may be required under Section 11.8(b)(iii)).





13

--------------------------------------------------------------------------------

 



 

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to: (i) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, Hazardous Materials in the environment including ambient
air, surface, water, ground water or land, (ii) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (iii) human health as affected by Hazardous Materials; (iv) the
protection of endangered or threatened species; and (v) the protection of
environmentally sensitive areas.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (i) violation of any Environmental Law;
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (iii) exposure to any Hazardous Materials;
(iv) the release or threatened release of any Hazardous Materials into the
environment; or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by Parent of any of its Equity Interests at
any time after the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with any Loan Party such that such trade or
business, together with such Loan Party and all other ERISA Affiliates, are
treated as a single employer under Section 414 of the Code and Section
4001(b)(1) of ERISA.

“ERISA Event” means (i) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (ii) a withdrawal by a
Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (iii) a complete or partial
withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or





14

--------------------------------------------------------------------------------

 



 

notification that a Multiemployer Plan is in reorganization; (iv) the filing of
a notice of intent to terminate, the treatment of an amendment to a Pension Plan
or a Multiemployer Plan as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (v) an event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (vii) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 12.10 and any other “keepwell,
support or other agreements” for the benefit of such Guarantor) at the time the
Guaranty of, or the grant of such security interest by, such Guarantor becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or grant of security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Term Loan or Commitment
pursuant to a Law in effect on the date on which (a) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.6) or (b) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.2,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 3.2 and (iv) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.





15

--------------------------------------------------------------------------------

 



 

“Farm Credit Equities” has the meaning specified in Section 6.9.

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System, as published by the
Federal Reserve Bank of New York on such date, or if no such rate is so
published on such day, on the most recent day preceding such day on which such
rate is so published.

“Fee Letter” means that certain mandate letter dated as of August 22, 2018
between the Borrower, Parent and the Administrative Agent, together with any
other fee letters entered into between the Borrower and the Administrative Agent
from time to time.

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis both as to classification of items and amounts.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Liabilities” means (a) the prompt Payment in Full, when due or
declared due and at all such times, of all Obligations and all other amounts
pursuant to the terms of the Credit Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower or any other Loan Party to any one or more of the
Administrative Agent or Lenders, including principal, interest, premiums and





16

--------------------------------------------------------------------------------

 



 

fees (including all reasonable fees and expenses of counsel) and (b) the prompt,
full and faithful performance, observance and discharge of each and every
agreement, undertaking, covenant and provision to be performed, observed or
discharged by the Borrower and each other Loan Party under the Credit Agreement,
the Notes and all other Loan Documents to which it is a party.

“Guarantor” means each of the parties to this Agreement that is designated as a
“Guarantor” on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof.

“Guarantors’ Obligations” means the obligations of the Guarantors to the
Administrative Agent and Lenders under Article XII.

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or Covered Obligations of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of any such Person (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or Covered Obligations (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise), (b) to purchase or lease property or services for the purpose of
assuring another Person’s payment or performance of any Indebtedness or Covered
Obligations, (c) to maintain the working capital of such Person to permit such
Person to pay such Indebtedness or Covered Obligations or (d) entered into for
the purpose of assuring in any other manner the obligee of such Indebtedness or
Covered Obligations of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term
Guaranty/Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the
Indebtedness or Covered Obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty.

“Hazardous Materials” means (i) any explosive or radioactive substances,
materials or wastes, and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is





17

--------------------------------------------------------------------------------

 



 

governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(ii)       all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(iii)      all net obligations of such Person under each Hedge Agreement to
which it is a party (provided, that the amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date);

(iv)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(v)       obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by such Person or is limited in
recourse;

(vi)      all obligations of such Person under Capital Leases and all its
Synthetic Lease Obligations;

(vii)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(viii)    all Guarantees of such Person in respect of any of the foregoing.





18

--------------------------------------------------------------------------------

 



 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (ii) to the extent
not otherwise described in the preceding clause (i), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.3.

“Information” has the meaning specified in Section 11.9.

“Intellectual Property” means patents, trademarks, copyrights and any other
assets of the Borrower.

“Interest Payment Date” means the first day of each calendar quarter after the
date hereof and on the Maturity Date.

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower that the Term Loan (or any portion of the Term Loan) bear interest
under the LIBOR Rate Option. Subject to the last sentence of this definition,
such period shall be one, two, three, six, or, to the extent made available by
all the Lenders, twelve months. Such Interest Period shall commence on the
effective date as set forth in Section 2.3(a). Notwithstanding the second
sentence hereof: (a) any Interest Period that would otherwise end on a date that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in the next calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) the Borrower
shall not select or convert to an Interest Period for the Term Loan (or any
portion of the Term Loan) that would end after the Maturity Date and (c) if any
Interest Period begins on the last Business Day of a month or on a day of a
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, such Interest Period shall be deemed to end on
the last Business Day of the final month of such Interest Period.

“Interest Rate Hedge” means a Hedge Agreement entered into by a Person in order
to provide protection to, or minimize the impact upon, such Person as its
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Interest Rate Option” means the (i) LIBOR Rate Option, (ii) Base Rate Option or
(iii) Quoted Rate Option.

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of Indebtedness of, or
purchase or other acquisition of any other Indebtedness or Equity Interest in,
another Person, including any partnership or Joint Venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees any
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.





19

--------------------------------------------------------------------------------

 



 

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arranger” means Farm Credit Services of America, PCA in its capacity
as Joint Lead Arranger.

“Joint Venture” means any Person (other than a Subsidiary or a Consolidated
Entity) in which the Parent or its Subsidiaries owns more than five percent (5%)
of such Person’s Equity Interests.

“Law” means any law (including common law and Environmental Laws), constitution,
statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Governmental Authority.

“Lead Arranger” means CoBank, ACB, in its capacity as Lead Arranger and Sole
Bookrunner.

“Lenders” means each of the financial institutions from time to time party
hereto as a lender and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a Lender.

“LIBOR Rate” means, subject to Section 3.4(c),  with respect to any Interest
Period, a rate of interest reported by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided that in the event the Administrative Agent is not
able to determine the LIBOR Rate using such methodology, subject to Section
3.4(c), the Administrative Agent shall notify the Borrower and the
Administrative Agent and the Borrower will agree upon a substitute basis for
obtaining such quotations. In no event shall the LIBOR Rate be less than zero.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 3.4(c) in the event that
a LIBOR Replacement Rate with respect to the LIBOR Rate is implemented, then all
references herein to the LIBOR Rate shall be deemed references to such LIBOR
Replacement Rate (including the corresponding rate that would apply to any
determination of the Base Rate).

“LIBOR Rate Option” means the option of the Borrower to have the Term Loan bear
interest at the rate and under the terms set forth in Section 2.2(a)(ii).

“LIBOR Replacement Rate” has the meaning specified in Section 3.4(c).

“LIBOR Scheduled Unavailability Date”  has the meaning specified in Section
3.4(c).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any





20

--------------------------------------------------------------------------------

 



 

conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

“Loan Documents” means this Agreement, the Fee Letter, the Notes, if any, and
any other instruments, certificates or documents delivered in connection
herewith or therewith, all as amended, restated, reaffirmed, reconfirmed,
replaced, substituted or otherwise modified from time to time.

“Loan Parties” means the Borrower, the Parent and any other Guarantors.

“Loan Request” means a request for the Term Loan that sets forth the information
required pursuant to Section 2.1(b).

“Material Adverse Change” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have a
material adverse effect upon (i) the business, properties, assets, condition
(financial or otherwise), operations, liabilities (actual or contingent) or
prospects of the Borrower or the Parent, individually, or the Consolidated
Group, taken as a whole, (ii) the legality, binding effect, validity or
enforceability of this Agreement or any other Loan Document, (iii) the ability
of the Borrower or the Parent, individually, or the Consolidated Group, taken as
a whole, to duly and punctually pay or perform any of the Obligations, or (iv)
the ability of the Administrative Agent or any Lender to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.

“Material Agreement” means any agreement that would be a “material contract” as
defined in Item 601(b)(10) of Regulation S-K, promulgated pursuant to the
Securities Act of 1933, but excluding subsections (ii) and (iii) thereof.

“Material Indebtedness” means Indebtedness (other than the Obligations) in an
aggregate principal amount exceeding the Threshold Amount.

“Material Subsidiary” means a Subsidiary of the Parent that (a) at the end of
the most recently completed fiscal year, constituted more than ten percent (10%)
of consolidated total assets (as shown on the Parent’s consolidated balance
sheet) or Shareholders’ Equity or (b) accounted for more than ten percent (10%)
of the revenues of the Consolidated Group, determined on a consolidated basis,
in respect of the most recently completed fiscal year.

“Maturity Date” means, the earlier of (i) the date of acceleration of the
Obligations in accordance with Section 9.2 and (ii) September 25, 2028.

“Maximum Rate” has the meaning specified in Section 11.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.

“Multiemployer Plan” means any employee benefit plan that is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any ERISA





21

--------------------------------------------------------------------------------

 



 

Affiliate is then making or accruing an obligation to make contributions or,
within the preceding five (5) plan years of such Multiemployer Plan,  has made
or had an obligation to make such contributions.

“Net Cash Proceeds” means:

(i)         in the case of any Equity Issuance or Debt Incurrence, an amount
equal to: (a) the aggregate amount of all cash payments received by any Loan
Party in respect of such Equity Issuance or Debt Incurrence, as applicable,
minus (b) customary, bona fide, out-of-pocket direct costs incurred by such Loan
Party in connection such issuance;

(ii)       with respect to any Casualty Event, an amount equal to: (a) cash
payments received by any Loan Party from such Casualty Event, minus (b) all
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party in
connection with collecting such cash payments minus (c) the principal amount of
any Indebtedness secured by such asset and that is required to be repaid in
connection therewith (to the extent such Indebtedness and any Liens securing
such Indebtedness are permitted by this Agreement); and

(iii)      with respect to any Disposition, an amount equal to: (a) cash
payments received by any Loan Party from such Disposition, minus (b) all income
taxes and other taxes assessed by a Governmental Authority as a result of such
transaction, minus (c) all customary, bona fide, out-of-pocket direct
transaction costs incurred by such Loan Party in connection with such
Disposition minus (d) the principal amount of any Indebtedness secured by such
asset and that is required to be repaid in connection therewith (to the extent
such Indebtedness and any Liens securing such Indebtedness are permitted by this
Agreement), minus (e) the amount of any holdbacks and escrows established in
connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 11.1.

“Non-Material Subsidiary” means a Subsidiary that is not a Material Subsidiary.
“Notes” means, the Term Loan Notes.

“Obligation” means any obligation or liability of any of the Loan Parties (other
than Excluded Swap Obligations), howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement, the Notes,
if any, the Fee Letter or any other Loan Document whether to the Administrative
Agent, any of the Lenders or their Affiliates or other persons provided for
under such Loan Documents, including interest and fees that accrue after the
commencement of any Relief Proceedings with respect to any Loan Party.

“Official Body” means (i) any Governmental Authority and (ii) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).





22

--------------------------------------------------------------------------------

 



 

“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan or Loan
Document).

“Other Information” has the meaning specified in Section 12.9.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Parent” means Seaboard Corporation, a Delaware corporation.

“Participant” has the meaning specified in Section 11.8(d).

“Participant Register” has the meaning specified in Section 11.8(d).

“Payment In Full” means, with respect to the Obligations, the payment in full in
cash of the Term Loan and other Obligations hereunder and the termination of the
Commitments.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity performing similar
functions.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code, and either (i) is sponsored or maintained by any
Loan Party or any ERISA Affiliate for employees of such Loan Party or any ERISA
Affiliate, (ii) has at any time within the preceding five (5) years been
sponsored or maintained by such Loan Party or any entity which was at such time
an ERISA Affiliate for employees of such Loan Party or of any entity which was
at such time an ERISA Affiliate, or (iii) to which any Loan Party or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Liens” means:





23

--------------------------------------------------------------------------------

 



 

(i)         Liens, if any, granted to Administrative Agent for the benefit of
Lenders pursuant to any Loan Document;

(ii)       Liens for taxes, assessments, or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s books;

(iii)      pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs, other than any Lien imposed by ERISA;

(iv)       Liens of mechanics, materialmen, warehousemen, carriers, suppliers,
landlords or other like Liens that are incurred in the ordinary course of
business and either (i) secure obligations that are not overdue by more than
thirty (30) days or (ii) are being diligently contested in good faith by
appropriate and lawful proceedings that suspend enforcement of such Liens and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s books;

(v)        good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, trade contracts (other than
Indebtedness) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, performance or other
similar bonds required in the ordinary course of business;

(vi)       encumbrances consisting of zoning restrictions, easements,
right-of-way or other encumbrances, title defects and restrictions on the use of
real property that in the aggregate are not substantial in amount and none of
which materially impairs the use of such property or the value thereof, none of
which is violated in any material respect by existing or proposed structures or
land use and which do not interfere with the ordinary conduct of the business of
the applicable Loan Party;

(vii)     Liens securing Indebtedness (including renewals, extensions and
refinancings thereof) on property in existence at the time such property is
acquired by Parent or a Subsidiary of Parent in connection with an Acquisition
not prohibited herein; provided, that such Liens do not at any time encumber any
property other than the property so acquired;

(viii)    Liens securing Indebtedness permitted under Section 7.1(h),  provided,
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(ix)       statutory Liens of each applicable Farm Credit Lender in its Farm
Credit Equities;





24

--------------------------------------------------------------------------------

 



 

(x)        Liens under UCC § 4-210, Liens in deposit accounts or in other assets
in the possession of a financial institution created under the deposit
agreement, treasury management agreement or similar agreement of any financial
institution at which a Loan Party or a Subsidiary of a Loan Party maintains a
deposit account, Liens in securities accounts or other assets in the possession
of a securities intermediary created under the account agreement of any
securities intermediary at which a Loan Party or a Subsidiary of a Loan Party
maintains a securities account and Liens in commodities accounts or in other
assets in the possession of a commodities intermediary created under the account
agreement of any commodities intermediary at which a Loan Party or a Subsidiary
of a Loan Party maintains a commodities account;

(xi)       Liens on property owned by a Subsidiary, provided that such Liens
secure only obligations owing to the Parent or a wholly-owned Subsidiary;

(xii)     Liens resulting from judgments or orders not constituting an Event of
Default under Section 9.1(f); and

(xiii)    Liens that do not otherwise constitute “Permitted Liens”;  provided,
that the aggregate amount of Indebtedness secured by Liens permitted by this
clause (xiii) shall not at any time exceed 15% of Consolidated Tangible Net
Worth determined at such time.

“Permitted Lines of Business” means (a) meat (including chicken, turkey, beef,
lamb and pork), poultry and seafood production, processing and marketing, (b)
ocean, ground and rail transportation and related support, (c) animal feed
production and processing, (d) flour and feed milling, (e) power production, (f)
commodity merchandising, (g) baking, (h) fruit and vegetable production and
processing, (i) sugar production and processing, (j) the production,
transportation and marketing of alternative energy products (including
bio-diesel and ethanol) and (k) the holding of cash and other marketable
investments held to generate profits or for future use by the Consolidated Group
in connection with any of the aforementioned Permitted Lines of Business.

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body, or any other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including an Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pricing Grid” means the table and text set forth in Schedule 1. For purposes of
determining the Applicable Margin:





25

--------------------------------------------------------------------------------

 



 

(i)         The Applicable Margin shall be set at Level I until receipt of the
Compliance Certificate for the measurement period ending September 30, 2018.

(ii)       The Applicable Margin shall be recomputed as of the end of each
fiscal quarter ending after the measurement period ending on September 30, 2018
based on the Debt to Capitalization Ratio as of such quarter end. Any increase
or decrease in the Applicable Margin computed as of a quarter end shall be
effective no later than five (5) Business Days following the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 6.1(c). If a Compliance Certificate is not delivered when due in
accordance with such Section 6.1(c), then the rates in Level III shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. Notwithstanding anything
contained in this definition to the contrary, to the extent that the Applicable
Margin shall change as a result of operation of this subsection (ii), if the
Term Loan is subject to the LIBOR Rate Option, such change shall not apply to
the Term Loan until such time as the current Interest Period with respect to the
Term Loan expires.

(iii)      If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Debt to Capitalization Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Debt to Capitalization Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender, as the case may be, under Section 2.9, or Section 3.5, or Article VIII.

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal. In the event the Eastern Edition of The Wall
Street Journal ceases to publish such rate or an equivalent on a regular basis,
the term “Prime Rate” shall be determined on any day by reference to such other
regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion. Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Borrower or any other Loan Party.

“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
by the Administrative Agent from time to time.





26

--------------------------------------------------------------------------------

 



 

“Pro Rata Share” means, as of any date of determination, the proportion that the
outstanding principal amount the Term Loan as of such date bears to the
aggregate outstanding principal amount of the Term Loan as of such date.

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quoted Rate” means, with respect to all or a portion of the Term Loan, in each
case in a minimum principal amount of at least $5,000,000, a fixed rate per
annum to be quoted by the Administrative Agent, with the prior written consent
of each Lender, which rate may be fixed on such balances and for such periods as
may be agreeable to the Administrative Agent.  In no event shall the Quoted Rate
be less than zero.

“Quoted Rate Loan” means a portion of the Term Loan bearing interest calculated
in accordance with the Quoted Rate Option.

“Quoted Rate Option” means the option under Section 2.2(a)(iii).

“Quoted Rate Period” means a period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder to have all
or a portion of the Term Loan bear interest at a Quoted Rate.  Subject to the
penultimate sentence of this definition, each such period shall be for a minimum
of one (1) year.  The Quoted Rate Period with respect to any portion of the Term
Loan shall commence on the effective date of the applicable Quoted Rate Option
election, which shall be the date of conversion to a Quoted Rate of any existing
portion of the Term Loan.  Notwithstanding the second sentence of this
definition, if the Quoted Rate Period, with respect to a portion of the Term
Loan, would otherwise end on a date that is not a Business Day, it shall be
extended to the next succeeding Business Day. The Borrower shall not select or
convert to a Quoted Rate Period that would end after the Maturity Date.

“Recipient” means (i) the Administrative Agent and (ii) any Lender, as
applicable.

“Related Agreements” has the meaning specified in Section 12.3(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.





27

--------------------------------------------------------------------------------

 



 

“Relief Proceeding” means any proceeding seeking a decree or order for relief in
respect of any Person, or all or substantially all of its property, in a
voluntary or involuntary case under any applicable Debtor Relief Laws.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 10.8.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
or any of its Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the Parent’s
stockholders, partners or members (or the equivalent Person thereof).

“Sanctioned Person” shall mean, at any time, any Person listed in any
sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.

“Sanctions” shall mean any sanction administered or enforced from time to time
by the United States Government (including without limitation, OFAC), the United
Nations Security Council and the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Shareholders’ Equity” means, as of any date of determination, Consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP.

“Solvent” means, with respect to any Person on any date of determination, taking
into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.





28

--------------------------------------------------------------------------------

 



 

“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.

“Statutory Reserve Rate” means, if the Term Loan is subject to the LIBOR Rate
Option, with respect to the Interest Period, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the arithmetic mean, taken over each day in such
Interest Period, of the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. If the Term Loan is subject to the LIBOR Rate
Option, the Term Loan shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding Voting Equity Interests is at such time owned,
directly or indirectly through one or more intermediaries, by such Person or one
or more of such Person’s Subsidiaries.

“Subsidiary Equity Interests” has the meaning specified in Section 5.6.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit E-1, E-2,  E-3 or E-4 hereto, as applicable, prepared and delivered
by any Lender in accordance with Section 3.2(f).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.1.

“Term Loan Commitment” means, as to any Lender at any time, the amount initially
set forth opposite its name on Schedule 1.1(B), as such Commitment is thereafter
assigned or modified and “Term Loan Commitments” means the aggregate Term Loan
Commitments of all of the





29

--------------------------------------------------------------------------------

 



 

Lenders. As of the Closing Date, the aggregate amount of the Term Loan
Commitments of the Lenders is $700,000,000.

“Term Loan Facility” means the Term Loan facility established pursuant to
Section 2.1.

“Term Loan Notes” means the promissory notes of the Borrower substantially in
the form of Exhibit B.

“Termination Date” means the date as of which all of the following shall have
occurred: (a) all Commitments under this Agreement have terminated, and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).

“Threshold Amount” means $100,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the outstanding Pro
Rata Share of the Term Loan of such Lender at such time.

“UCC” means the Uniform Commercial Code as in effect in the State of Colorado.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Equity Interests” means Equity Interests normally entitled to vote for
the election of one or more directors or trustees (regardless of any contingency
that does or may suspend or dilute the voting rights).

“Voting Participant” has the meaning specified in Section 11.8(d).

“Voting Participant Notice” has the meaning specified in Section 11.8(d).

“Withholding Agent” means (i) the Borrower or any other Loan Party and (ii) the
Administrative Agent.

1.2       Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (a) references to the plural include the
singular, the plural, the part and the whole; (b) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (d) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (e) reference to any Person
includes such Person’s successors and assigns; (f) reference to any agreement,





30

--------------------------------------------------------------------------------

 



 

including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, modified, supplemented, replaced, substituted
for, superseded or restated at any time and from time to time; (g) relative to
the determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; (i)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; (j) any pronoun shall include the corresponding masculine,
feminine and neuter terms; (k) reference to any Law or regulation herein shall
refer to such Law or regulation as amended, modified or supplemented from time
to time; (l) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; and (m) unless otherwise specified, all references
herein to times of day shall be references to Denver, Colorado time.

1.3       Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters
(including financial ratios and other financial covenants) and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), applied on a consistent basis and, except as expressly provided
herein, in a manner consistent with that used in preparing audited financial
statements in accordance with Section 6.1(b) and all accounting or financial
terms have the meanings ascribed to such terms by GAAP; provided, however, that
all accounting terms (and all defined terms used in the definition of any
accounting term) have the meaning given to such terms (and defined terms) under
GAAP as in effect on the date hereof applied on a basis consistent with those
used in preparing the financial statements referred to in Section 5.10. In the
event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in Section
VIII, then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial covenants in a
manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Borrower’s
financial statements at that time, provided that until so amended such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.  For purposes of determining compliance with any covenant
contained herein, whether a lease constitutes a capital lease, and whether
obligations arising under such lease are required to be capitalized on the
balance sheet of the lessee thereunder and/or recognized as interest expense in
such lessee’s financial statements, shall be determined in all material respects
in accordance with GAAP as in effect on December 31, 2017 notwithstanding any
modification or interpretive change occurring thereafter.

1.4       UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.





31

--------------------------------------------------------------------------------

 



 

1.5       Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

1.6       Covenant Compliance Generally. For purposes of determining compliance
under Article VIII, any amount in a currency other than Dollars will be
converted to Dollars in a manner consistent with that used in the most recent
annual financial statements of Parent and its Subsidiaries delivered pursuant to
Section 6.1(b). Notwithstanding the foregoing, for purposes of determining
compliance with Article VII, with respect to any covenant with respect to the
amount of Indebtedness or investment in a currency other than Dollars, no breach
of any basket contained therein shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or investment is incurred; provided, that for the avoidance of
doubt, the result of any changes in rates of exchange occurring after the time
such Indebtedness or investment is incurred shall otherwise apply in all other
cases, including determining whether any additional Indebtedness or investment
may be incurred at any time in accordance with Article VII and for purposes of
calculating financial ratios in accordance with Article VIII.

1.7       Administration of Rates.  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

II.        CREDIT FACILITY

2.1       Term Loan.

(a)        Term Loan Commitments. Subject to the terms and conditions hereof,
and relying upon the representations and warranties of the Loan Parties set
forth herein and in the other Loan Documents, each Lender severally agrees to
make a single term loan (the “Term Loan”) to the Borrower on the Closing Date in
such principal amount as the Borrower shall request up to, but not exceeding the
lesser of (i) such Lender’s Term Loan Commitment or (ii) such Lender’s Pro Rata
Share of the Term Loan.

(b)        Loan Request. The Borrower shall request the Lenders to make the Term
Loans by delivering to the Administrative Agent, not later than 11:00 a.m., (i)
three (3) Business Days prior to the expected Closing Date if the Borrower is
requesting that the Term Loan be subject to the LIBOR Rate Option or the Quoted
Rate Option; and (ii) one (1) Business Day prior to the expected Closing Date if
the Borrower is requesting that the Term Loan be subject to the Base Rate
Option, a duly completed Loan Request. Such Loan Request shall be subject to the
occurrence of the Closing Date but otherwise shall be irrevocable and shall
specify (x) the Interest Period, if applicable, and (y) whether the Term Loan
shall be subject to the LIBOR Rate Option, the Quoted Rate Option or the Base
Rate Option.





32

--------------------------------------------------------------------------------

 



 

(c)        Nature of Lenders’ Obligations with Respect to the Term Loan. The
failure of any Lender to make the Term Loan shall not relieve any other Lender
of its obligations to make the Term Loan nor shall it impose any additional
liability on any other Lender hereunder. The Lenders shall have no obligation to
make the Term Loan or any other loan hereunder after the Closing Date. The Term
Loan Commitments are not revolving commitments, and the Borrower shall not have
the right to repay and reborrow under Section 2.1.

(d)        Single Advance. The entire amount of the Term Loan shall be advanced
as a single advance and any principal amount of the Term Loan repaid may not be
readvanced.

(e)        Repayment of Term Loan. In addition to any prepayments or repayments
made pursuant to Sections 2.9 and 2.10, the Borrower shall repay the aggregate
outstanding principal balance of the Term Loan in quarterly principal payments
on the dates and in the amounts set forth in Schedule 2.1 hereto.
Notwithstanding anything herein to the contrary, the entire outstanding
principal balance of the Term Loan shall be due and payable in full in cash on
the Maturity Date.

2.2       Interest Rate Provisions. The Borrower shall pay interest in respect
of the outstanding unpaid principal amount of the Term Loan, it being understood
that, subject to the provisions of this Agreement, the Borrower may select
different Interest Periods to apply to any portion or portions of the Term Loan
at any time outstanding and may convert the Interest Rate Option with respect to
all or any portion of the Term Loan at any time outstanding; provided that there
shall not be at any one time outstanding more than seven (7) Interest Periods,
and provided,  further, that if a Default or an Event of Default or Default has
occurred and is continuing, the Borrower may not convert to the LIBOR Rate
Option or the Quoted Rate Option. If at any time the designated rate applicable
to the Term Loan made by any Lender exceeds the Maximum Rate, the rate of
interest on such Lender’s Pro Rata Share of the Term Loan shall be limited to
such Lender’s Maximum Rate.

(a)        Interest Rate Options. Subject to the limitations set forth in
Section 3.4, the Borrower shall have the right to select from the following
Interest Rate Options applicable to the Term Loan:

(i)         Base Rate Option: An option to pay interest at a fluctuating rate
per annum equal to the Base Rate in effect as of any date of determination plus
the Applicable Margin as of such date; or

(ii)       LIBOR Rate Option: An option to pay interest at a fluctuating rate
per annum equal to the Adjusted LIBOR Rate with respect to the applicable
Interest Period and as in effect as of any date of determination plus the
Applicable Margin as of such date.

(iii)      Quoted Rate Option: An option to pay interest at a fixed rate per
annum equal to the Quoted Rate with respect to the applicable Quoted Rate Period
and as in effect as of any date of determination.





33

--------------------------------------------------------------------------------

 



 

(b)        Day Count Basis. Interest and fees shall be calculated on the basis
of a 360-day year for the actual number of days elapsed (which results in more
interest or fees, as the case may be, being paid than if calculated on the basis
of a 365-day year). The date of funding or conversion of the Term Loan from the
LIBOR Rate Option or the Quoted Rate Option to the Base Rate Option and the
first day of an Interest Period or Quoted Rate Period shall be included in the
calculation of interest. The date of payment of the Term Loan and the last day
of an Interest Period or Quoted Rate Period shall be excluded from the
calculation of interest; provided, if the Term Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

2.3       Interest Periods and Quoted Rate Period. In order to convert all or
any portion of the Term Loan from one Interest Rate Option to another Interest
Rate Option, continue the Term Loan under the LIBOR Rate Option or the Quoted
Rate Option or convert or select a different Interest Period for all or any
portion of the Term Loan, the Borrower shall deliver to the Administrative Agent
a duly completed, written request therefor substantially in the form of Exhibit
C (each, a “Conversion or Continuation Notice”) not later than 11:00 a.m. at
least three (3) Business Days prior to the proposed effective date of such
conversion or continuation. The Conversion or Continuation Notice shall specify
(i) the principal amount of the Term Loan subject to such request, and, if the
LIBOR Rate Option or Quoted Rate Option is to be converted or continued, the
last day of the current Interest Period or Quoted Rate Period, as applicable,
for the Term Loan (or portion of the Term Loan), (ii) the proposed effective
date of such conversion or continuation (which shall be a Business Day), (iii)
whether the Borrower is requesting a continuation of the LIBOR Rate Option or
Quoted Rate Option, a conversion from one Interest Rate Option to another
Interest Rate Option or an Interest Period conversion is requested, (iv) if a
continuation of or conversion to the LIBOR Rate Option is requested, the
requested Interest Period with respect to the remaining Term Loan, (v) if a
continuation of or conversion to the Quoted Rate Option is requested, the
requested Quoted Rate Period with respect to the remaining Term Loan and (vi) if
an Interest Period conversion for all or any portion of the Term Loan is
requested, the amount of the Term Loan for which such Interest Period is to
apply. In addition, the following provisions shall apply to any continuation of
or conversion of any Interest Rate Option:

(a)        Amount of Loans.  After giving effect to such conversion or
continuation, the portion of the Term Loan under the Base Rate Option, if any,
shall be in an amount not less than $1,000,000, and the portion of the Term Loan
under the LIBOR Rate Option or Quoted Rate Option, if any, shall be in an amount
not less than $5,000,000.

(b)        Commencement of Interest Period or Quoted Rate Period.

(i)         If the Term Loan is initially made under the LIBOR Rate Option, is
converted to or continued at the LIBOR Rate Option, or an Interest Period for
all or any portion of the Term Loan is converted, the Interest Period shall
commence on the Closing Date, date of conversion to the LIBOR Rate Option, or
date of conversion of the Interest Period, as applicable, and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires.
Upon a conversion from the LIBOR Rate Option to the Base Rate Option, interest
at the Base Rate Option shall commence on the last day of the existing Interest
Period.





34

--------------------------------------------------------------------------------

 



 

(ii)       If the Term Loan is initially made under the Quoted Rate Option or is
converted to the Quoted Rate Option, the Quoted Rate Period shall commence on
the Closing Date or date of conversion to the Quoted Rate Option, as applicable.
Upon a conversion from the Quoted Rate Option to the Base Rate Option, interest
at the Base Rate Option shall commence on the last day of the existing Quoted
Rate Period.

(c)        Selection of Interest Rate Options. If the Borrower elects to
continue the Term Loan under the LIBOR Rate Option but fails to select a new
Interest Period to apply thereto, then a one month Interest Period automatically
shall apply. If the Borrower fails to duly request the continuation under the
LIBOR Rate Option or the Quoted Rate Option on or before the date specified and
otherwise in accordance with the provisions of this Section 2.3, then the
Interest Rate Option automatically shall be converted to the Base Rate Option.

(d)        Quoted Rate Loan.  There shall only be one (1) Quoted Rate Period in
effect at any time.

2.4       Making of the Term Loan.

(a)        Notifications and Payments. Prior to the Closing Date, the
Administrative Agent shall notify the Lenders of the apportionment among the
Lenders of the Term Loan as determined by the Administrative Agent in accordance
with this Section 2.4. Each applicable Lender shall remit the principal amount
of their Pro Rata Share of the Term Loan to the Administrative Agent such that
the Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to the terms and conditions of Section 2.1 fund the Term Loan to the Borrower in
U.S. Dollars and immediately available funds to the Borrower’s account specified
in the Loan Request prior to 2:00 p.m. on the Closing Date.

(b)        Pro Rata Treatment of Lenders. The aggregate amount of the Term Loan
shall be allocated to each Lender according to such Lender’s Pro Rata Share
thereof, and each selection of or conversion to any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal and
interest due from the Borrower hereunder to the Lenders shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 3.1 or Section 3.6) be payable ratably among the Lenders in
accordance with the amount of principal and interest then due or payable such
Lenders as set forth in this Agreement.

(c)        Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed Closing
Date that such Lender will not make available to the Administrative Agent such
Lender’s share of the Term Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.1, and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Term Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest





35

--------------------------------------------------------------------------------

 



 

thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate then
applicable under the Base Rate Option. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent. If the Borrower
and such Lender pay such interest for the same period, the Administrative Agent
promptly shall remit to the Borrower the amount of interest paid by Borrower for
such overlapping period. Nothing in this Section 2.4(c) or elsewhere in this
Agreement or the other Loan Documents, including the provisions of Section 2.14,
shall be deemed to require the Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

2.5       Fees. The Borrower agrees to pay to the Administrative Agent such fees
as agreed to in the Fee Letter.

2.6       Notes. The obligation of the Borrower to repay the aggregate unpaid
principal amount of the portion of the Term Loan made to it by each Lender,
together with interest thereon, shall, at the request of the applicable Lender,
be evidenced by a Term Loan Note dated as of the Closing Date payable to the
order of such Lender in a face amount equal to the Term Loan Commitment of such
Lender. The Borrower hereby unconditionally promises to pay, to the order of
each of the Lenders and the Administrative Agent, as applicable, the Term Loan
and other Obligations as provided in this Agreement and the other Loan
Documents.

2.7       Payments.

(a)        Payments Generally. All payments and prepayments to be made in
respect of principal, interest, and fees referred to in Section 2.5 or other
fees or amounts due from the Borrower hereunder shall be payable prior to 11:00
a.m. on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Administrative
Agent at the Principal Office for the account of Lenders to which they are owed,
in each case in U.S. Dollars and in immediately available funds. The
Administrative Agent shall promptly distribute such amounts to the applicable
Lenders in immediately available funds. The Administrative Agent’s and each
Lender’s statement of account, ledger or other relevant record shall, in the
absence of manifest error, be conclusive as the statement of the amount of
principal of and interest on the Term Loan and other amounts owing under this
Agreement and shall be deemed an “account stated.”

(b)        Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the





36

--------------------------------------------------------------------------------

 



 

Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

2.8       Interest Payment Dates. If all or a portion of the Term Loan is
subject to the Base Rate Option, interest on such portion of the Term Loan shall
be due and payable in arrears on each Interest Payment Date. If all or a portion
of the Term Loan is subject to the LIBOR Rate Option, interest on such portion
of the Term Loan shall be due and payable on the last day of each Interest
Period for such portion of the Term Loan and, if such Interest Period is longer
than three (3) months, also on the date that is the three-month anniversary of
the first day of such Interest Period. If all or a portion of the Term Loan is
subject to the Quoted Rate Option, interest on such portion of the Term Loan
shall be due and payable on the last day of the Quoted Rate Period for such
portion of the Term Loan and on each Interest Payment Date within such Quoted
Rate Period.  Interest on mandatory prepayments of principal under Section 2.10
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of the Term Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Maturity Date, upon an
accelerated Maturity Date or otherwise).

2.9       Voluntary Prepayments and Reduction of Commitments.

(a)        Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Term Loan in whole or part without premium or
penalty. Whenever the Borrower desires to prepay any part of the Term Loan, it
shall provide a prepayment notice to the Administrative Agent by 11:00 a.m. at
least (A) three (3) Business Days prior to the date of prepayment if all or such
portion of the Term Loan is subject to the LIBOR Rate Option or the Quoted Rate
Option or (B) one (1) Business Day prior to the date of prepayment if all or
such portion of the Term Loan is subject to the Base Rate Option, setting forth
the following information:

(i)         the date, which shall be a Business Day, on which the proposed
prepayment is to be made; and

(ii)       the total principal amount of such prepayment, which shall not be
less than the lesser of the following: (A) the then outstanding principal amount
of the Term Loan, or (B) $10,000,000 (provided, that the amount of any
prepayment to which this Section 2.9(a)(iii)(B) applies shall be in integral
multiples of $1,000,000).





37

--------------------------------------------------------------------------------

 



 

Except as otherwise expressly provided herein with respect to refinancings, all
prepayment notices shall be irrevocable. The principal amount of the Term Loan
to be prepaid, together with interest on such principal amount, shall be due and
payable on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made. All prepayments of the Term Loan permitted
pursuant to this Section 2.9 shall be applied to the unpaid installments of
principal of the Term Loan as the Borrower may direct. Any prepayment hereunder
shall include all interest and fees due and payable with respect to the Term
Loan and shall be subject to the Borrower’s Obligation to indemnify the Lenders
under Sections 3.1,  3.5 and 11.3). Notwithstanding the foregoing, any
prepayment notice delivered in connection with any proposed refinancing of all
of the Term Loan Facility may be, if expressly so stated in the applicable
prepayment notice, contingent upon the consummation of such refinancing, and (i)
the repayment date therefor may be amended from time to time by notice from the
Borrower to the Administrative Agent and/or (ii) such prepayment notice may be
revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 3.5).

2.10     Mandatory Prepayments.

(a)        Disposition of Assets. (i) If no Event of Default has occurred and is
continuing, not later than 365 days following any Disposition permitted under
Section 7.7(g) or any other Disposition not expressly permitted by Section 7.7,
the Borrower shall prepay Obligations in an aggregate amount equal to 100% of
the Net Cash Proceeds of such Disposition to the extent the aggregate amount of
such Net Cash Proceeds (excluding Net Cash Proceeds of less than $10,000,000
received from any Disposition or series of related Disposition) exceed
$150,000,000 during any fiscal year, and (ii) if an Event of Default has
occurred and is continuing, not later than one (1) Business Day following any
Disposition permitted under Section 7.7(g) or any other Disposition not
expressly permitted by Section 7.7, the Borrower shall prepay Obligations in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Disposition to
the extent the aggregate amount of such Net Cash Proceeds (excluding Net Cash
Proceeds of less than $10,000,000 received from any Disposition or series of
related Disposition) exceed $150,000,000 during any fiscal year. Notwithstanding
anything herein to the contrary, no such mandatory prepayment shall constitute
or be deemed to constitute a cure of any Default or Event of Default arising as
a result of the Disposition giving rise to such prepayment obligation.
Notwithstanding the foregoing and provided no Event of Default has occurred and
is continuing, such prepayment shall not be required to the extent the Parent
designates such Net Cash Proceeds to purchase assets (or to fund an Acquisition,
the target of which has assets) used or useful in the business of the Loan
Parties or a Subsidiary of a Loan Party within 365 days after the receipt of
such Net Cash Proceeds and such Net Cash Proceeds are used for such purpose
within 365 days after such designation; provided that the Borrower notifies the
Administrative Agent in writing of such Loan Party’s intent to reinvest and of
the completion of such reinvestment at the time such Net Cash Proceeds are
designated for reinvestment and when such reinvestment occurs, respectively.

(b)        Casualty Events. (i) If no Event of Default has occurred and is
continuing, not later than 365 days following the receipt by any Loan Party of
the proceeds of insurance, condemnation award, or other compensation in respect
of any Casualty Event





38

--------------------------------------------------------------------------------

 



 

or series of related Casualty Events affecting any property of any Loan Party,
the Borrower shall prepay or cause such other Loan Party to prepay Obligations
in an aggregate amount equal to 100% of the Net Cash Proceeds of such Casualty
Event(s) not theretofore applied to the repair or replacement of such property
to the extent such non-applied proceeds exceed $100,000,000 during any fiscal
year, and (ii) if an Event of Default has occurred and is continuing, not later
than one (1) Business Day following the receipt by any Loan Party of the
proceeds of insurance, condemnation award, or other compensation in respect of
any Casualty Event or series of related Casualty Events affecting any property
of any Loan Party, the Borrower shall prepay or cause such other Loan Party to
prepay Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds
of such Casualty Event(s). Notwithstanding the foregoing and provided no Event
of Default has occurred and is continuing, such prepayment shall not be required
to the extent the Parent designates the Net Cash Proceeds of such Casualty Event
to be applied to repair, replace or purchase assets (or to fund an Acquisition,
the target of which has assets) used or useful in the business of the Loan
Parties or a Subsidiary of the Loan Parties within 365 days of the receipt of
such Net Cash Proceeds and such Net Cash Proceeds are used for such purpose
within 365 days after such designation; provided that the Borrower notifies the
Administrative Agent in writing of such Loan Party’s intent to reinvest and of
the completion of such reinvestment at the time such Net Cash Proceeds are
designated for reinvestment and when such reinvestment occurs, respectively.

(c)        Equity Issuances. Immediately upon any Equity Issuance other than
Equity Issuances expressly permitted under clauses (a) and (b) of Section 7.12,
the Borrower shall prepay Obligations in an aggregate amount equal to 100% of
the Net Cash Proceeds of such Equity Issuance, provided that, notwithstanding
the foregoing, the Borrower shall not be required to make a prepayment under
this clause to the extent that (i) the Borrower advises the Administrative Agent
at the time of the relevant event that it intends to use such Net Cash Proceeds
to finance one or more Acquisitions in accordance with Section 7.6, (ii) such
Net Cash Proceeds are held by the Borrower in a segregated investment or other
account until so used to finance one or more acquisitions as contemplated above,
and (iii) such Net Cash Proceeds are in fact so applied to such acquisition(s)
within 30 days of such event or applied to the prepayment of Commitments as
provided above.

(d)        Debt Incurrence. Immediately upon the receipt of the Net Cash
Proceeds of any Debt Incurrence, other than a Debt Incurrence permitted under
Section 7.1, the Borrower shall prepay Obligations in an amount equal to 100% of
the amount of such Net Cash Proceeds. Notwithstanding anything herein to the
contrary, any such prepayment shall not constitute or be deemed to be a cure of
any Default or Event of Default arising as a result of such Debt Incurrence.

(e)        Application of Prepayments. All prepayments pursuant to this Section
2.10 shall be applied to prepay the remaining scheduled installments of
principal of the Term Loan as the Borrower may direct.

(f)        Interest Payments; Application Among Interest Rate Options. All
prepayments pursuant to this Section 2.10 shall be accompanied by accrued and
unpaid interest upon the principal amount of each such prepayment. In accordance
with Section 3.5,





39

--------------------------------------------------------------------------------

 



 

the Borrower shall indemnify the Lenders for any loss or expense, including loss
of margin, incurred with respect to any such prepayments applied against the
Term Loan if the Term Loan is subject to the LIBOR Rate Option or Quoted Rate
Option on any day other than the last day of the applicable Interest Period or
Quoted Rate Period, as applicable.

2.11     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
or by any other non-pro rata source or otherwise, obtain payment in respect of
any principal of or interest on its Pro Rata Share of the Term Loan or other
Obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of the Term Loan and accrued interest thereon or other
such obligations greater than its Pro Rata Share of the amount such Lender is
entitled hereunder, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Term Loan and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Pro Rata Share of the Term Loan and other amounts owing them,
provided that:

(a)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest other than interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and

(b)        the provisions of this Section 2.11 shall not be construed to apply
to (x) any payment (including the application of funds arising from the
existence of a Defaulting Lender) made by the Loan Parties pursuant to and in
accordance with the express terms of the Loan Documents or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in its Pro Rata Share of the Term Loan to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.11 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. This Section 2.11 shall not apply to any action
taken by any Farm Credit Lender with respect to any Farm Credit Equities held by
the Borrower, including pursuant to Section 2.13 or Section 9.2(c).

2.12     Defaulting Lenders.

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:





40

--------------------------------------------------------------------------------

 



 

(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fourth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b)        Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.13     CoBank Capital Plan.

(a)        Each party hereto acknowledges that the bylaws and capital plan (as
each may be amended from time to time) of each Farm Credit Lender shall govern
(i) the rights and obligations of the parties with respect to the Farm Credit
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with such Farm Credit Lender,
(ii) the Borrower’s eligibility for patronage distributions from each Farm
Credit Lender (in the form of equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest.

(b)        Each party hereto acknowledges that pursuant to the Farm Credit Act
of 1971 (as amended or otherwise modified from time to time) each applicable
Farm Credit





41

--------------------------------------------------------------------------------

 



 

Lender has a statutory first Lien on its Farm Credit Equities, as the case may
be, that the Borrower may now own or hereafter acquire, which statutory Lien
shall be for each applicable Farm Credit Lender’s sole and exclusive benefit.
Notwithstanding anything herein or in any other Loan Document to the contrary,
the Farm Credit Equities shall not constitute security for the Obligations due
to any other Lender. To the extent that any of the Loan Documents create a Lien
on the Farm Credit Equities of the applicable Farm Credit Lender or on patronage
accrued by the applicable Farm Credit Lender for the account of the Borrower or
proceeds thereof, such Lien shall be for each applicable Farm Credit Lender’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the Farm Credit Equities nor any accrued patronage thereon
shall be offset against the Obligations, except that, in the event of an Event
of Default, each applicable Farm Credit Lender may elect to apply the cash
portion of any patronage distribution or retirement of equity to amounts owed to
such Farm Credit Lender under this Agreement, whether or not such amounts are
currently due and payable. The Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower. No applicable Farm Credit Lender shall have any obligation to retire
its Farm Credit Equities at any time, including during the continuance of any
Default or Event of Default, either for application to the Obligations or
otherwise.

III.       INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

3.1       Increased Costs.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate);

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its portion of the Term Loan,
Commitment, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
portion of the Term Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining the Term Loan, or to increase the cost to such Lender, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as





42

--------------------------------------------------------------------------------

 



 

will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)        Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Term Loan made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)        Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in this Section 3.1, together with the
computation thereof in reasonable detail, and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d)        Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.1 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section 3.1 for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six (6) month period referred to above shall be extended to include the period
of retroactive effect thereof).

3.2       Taxes.

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable





43

--------------------------------------------------------------------------------

 



 

under this Section 3.2) the applicable Recipient receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b)        Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)        Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.2) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, together with the
computation thereof in reasonable detail, delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
Each of the Loan Parties shall, and does hereby agree to, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.2(d) below.

(d)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the applicable Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability, together with the computation thereof in
reasonable detail, delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.





44

--------------------------------------------------------------------------------

 



 

(f)        Status of Lenders.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.2(f)(ii)(A),  (f)(ii)(B) and (f)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal





45

--------------------------------------------------------------------------------

 



 

withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)        executed originals of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a Tax
Compliance Certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) executed originals of IRS Form W-8BEN; or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
Tax Compliance Certificate, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the





46

--------------------------------------------------------------------------------

 



 

Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

3.3       Illegality. If any Lender determines that any Change in Law has made
it unlawful for any Lender to make, maintain or fund the Term Loan under the
LIBOR Rate Option, or to determine or charge interest rates based upon the LIBOR
Rate Option, or if any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue the Term Loan based upon the LIBOR Rate Option or to
convert from the Base Rate Option or Quoted Rate Option to the LIBOR Rate Option
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert from the LIBOR Rate Option to the Base Rate Option, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain the Term Loan under the LIBOR Rate Option to such day, or immediately,
if such Lender may not lawfully continue to maintain the Term Loan





47

--------------------------------------------------------------------------------

 



 

under the LIBOR Rate Option. Upon any such prepayment or conversion, the
Borrower shall also pay accrued and unpaid interest and all other amounts
payable by Borrower under this Agreement on the amount so prepaid or converted.

3.4       LIBOR Rate Option Unavailable; Interest After Default; LIBOR
Replacement Rate.

(a)        Adjusted LIBOR Rate Unavailable. If prior to the commencement of any
Interest Period proposed to be subject to the LIBOR Rate Option:

(i)         the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that either Dollar deposits are
not being offered to banks in the London interbank LIBOR Rate market or that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period;

(ii)       the Required Lenders determine (which determination shall be
conclusive and binding absent manifest error) that the Adjusted LIBOR Rate for
such Interest Period will not adequately and fairly reflect the cost to the
lenders of making or maintaining the Term Loan for such Interest Period; or

(iii)      the LIBOR Scheduled Unavailability Date has occurred;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert from the Base Rate
Option or the Quoted Rated Option to, or continue under the LIBOR Rate Option
shall be ineffective, and (y) the Base Rate Option shall apply to the Term Loan
upon the expiration of the Interest Period applicable thereto.

(b)        Default Rate. To the extent permitted by Law, immediately upon the
occurrence and during the continuation of an Event of Default under clause (a)
or (k) of Section 9.1, or immediately after written demand by the Required
Lenders to the Administrative Agent after the occurrence and during the
continuation of any other Event of Default, then the principal amount of all
Obligations shall bear interest at the Default Rate. The Borrower acknowledges
that the increase in rates referred to in this Section 3.4(b) reflects, among
other things, the fact that the Term Loan or other amounts have become a
substantially greater risk given their default status and that the Lenders are
entitled to additional compensation for such risk; and all such interest shall
be payable by the Borrower upon demand by the Administrative Agent.

(c)        LIBOR Replacement Rate.  Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, but without limiting
Section 3.4(a) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
absent manifest error), or the Borrower or the Required Lenders notify the
Administrative Agent (with in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or the Required Lenders (as applicable) shall have
determined (which determination likewise shall be final and





48

--------------------------------------------------------------------------------

 



 

conclusive and binding upon all parties hereto absent manifest error), that (i)
the circumstances described in Section 3.4(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) the relevant administrator
of the LIBOR Rate or a Governmental Authority having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be made
available, or used for determining interest rates for loans (such specific date,
the “LIBOR Scheduled Unavailability Date”), or (iii) syndicated credit
facilities among national and/or regional banks active in leading and
participating in such facilities currently being executed, or that include
language similar to that contained in this Section 3.4(c), are being executed or
amended (as applicable) to incorporate or adopt a new interest rate to replace
the LIBOR Rate for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace the LIBOR Rate with an alternate rate of interest, giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative rates of interest
(any such proposed rate, a “LIBOR Replacement Rate”), and make such other
related changes to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 3.4(c) (provided, that any
definition of the LIBOR Replacement Rate shall specify that in no event shall
such LIBOR Replacement Rate be less than zero for purposes of this Agreement)
and any such amendment shall become effective at 5:00 p.m. (Denver, Colorado
time) on the fifth (5th) Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment and specifying the specific provisions to which they object.  The
LIBOR Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification to application by the
Administrative Agent made as so determined shall not require the consent of, or
consultation with, any of the Lenders).  For the avoidance of doubt, the parties
hereto agree that unless and until a LIBOR Replacement Rate is determined and an
amendment to this Agreement is entered into to effect the provisions of this
Section 3.4(c), if the circumstances under clauses (i) and (ii) of this Section
3.4(c) exist, the provisions of Section 3.4(a) shall apply.

(d)        Cost of Funds True Up.  On the date that is five years after the
Closing Date (the “Reset Date”), the Administrative Agent (i) shall determine
the difference (in basis points), if any, between the Reset Date Cost of Funds
(as defined below) as of such Reset Date and the Closing Date Cost of Funds (as
defined below) and (ii) thereafter shall promptly notify the Lenders and the
Borrower of such difference by delivering a certificate in substantially the
form of Exhibit F (or in such other form as is mutually acceptable to the
Administrative Agent and the Borrower).  The LIBOR Rate (as otherwise determined
in accordance with the definition thereof) for any Interest Period shall be
increased or decreased, as applicable, by the amount of such difference (in a
like amount of basis





49

--------------------------------------------------------------------------------

 



 

points), which increase or decrease shall commence from and as of such Reset
Date and shall remain in effect until the Maturity Date; provided that in no
event shall the LIBOR Rate for any Interest Period be reduced below zero.  As
used in this Section 3.4(d):

“Closing Date Cost of Funds” means, as of the Closing Date, 8  basis points,
which is the amount by which (x) the Floating Note Rate differs from (y) the
LIBOR Rate for an Interest Period of one month, in each case determined as of
the date that is two Business Days prior to the Closing Date.

“Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new five-year debt securities issued by the Farm Credit Funding Corporation
into the primary market based on market observations on such date indicated at
approximately 9:30 a.m., Eastern time; it being understood that such indications
represent the Farm Credit Funding Corporation’s best estimate of the cost of new
debt issuances based on a combination of daily surveys of selected farm credit
selling group members (participating bond dealers) and ongoing monitoring of the
fixed income markets for actual, recent, primary market issuance by other
government-sponsored institutions of similar bonds and notes and pricing within
related derivative markets, particularly the interest rate swap market. 
Historical information on such funding costs is available, for the prior week,
on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

“Reset Date Cost of Funds” means, as of any Reset Date, the amount (in basis
points and which amount shall be set forth as a negative number if the amount in
the following clause (x) is less than the amount in the following clause (y)),
if any, by which (x) the Floating Note Rate differs from (y) the LIBOR Rate for
an Interest Period of one month, in each case determined as of the date that is
two Business Days prior to such Reset Date.

By way of example, assuming the Closing Date Cost of Funds is 15 basis points,
(A) if the Reset Date Cost of Funds as of a Reset Date is 35 basis points, then
the LIBOR Rate for any Interest Period shall be increased by 20 basis points
commencing from and as of such Reset Date, and (B) if the Reset Date Cost of
Funds as of a Reset Date is –5 basis points (i.e., the Floating Note Rate is 5
basis points less than the LIBOR Rate for an Interest Period of one month, in
each case as of such Reset Date), then the LIBOR Rate shall be decreased (but
not below zero) by 20 basis points commencing from and as of such Reset Date.

3.5       Indemnity. Upon demand of any Lender (with a copy to the
Administrative Agent and showing the computation thereof in reasonable detail)
from time to time, if the Term Loan is or has been subject to the LIBOR Rate
Option, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:





50

--------------------------------------------------------------------------------

 



 

(a)        any continuation, conversion, payment or prepayment of the Term Loan
on a day other than the last day of the Interest Period or Quoted Rate Period,
as applicable, for the Term Loan (or any portion of the Term Loan) (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make its share of the Term Loan) to prepay, borrow, continue or
convert the Term Loan on the date or in the amount notified by the Borrower; or

(c)        any assignment of the Term Loan on a day other than the last day of
the applicable Interest Period or Quoted Rate Period, as applicable, therefor as
a result of a request by the Borrower pursuant to Section 3.6; including any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain the Term Loan or from fees payable to terminate the deposits
from which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, if the Term Loan is subject to the LIBOR Rate Option, each
Lender shall be deemed to have funded the Term Loan at the LIBOR Rate by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not the Term
Loan was in fact so funded.

3.6       Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Pro Rata Share
of the Term Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or Section 3.2, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a) above or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.8), all of its interests,
rights (other than





51

--------------------------------------------------------------------------------

 



 

its existing rights to payments pursuant to Section 3.1 or 3.2) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)         the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.8;

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Pro Rata Share of the Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.2, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)       such assignment does not conflict with applicable Law; and

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.7       Survival. Each party’s obligations under this Article 2.13(a) shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

IV.       CONDITIONS PRECEDENT TO CLOSING

The obligation of each Lender to make the Term Loan at the Closing Date, or on
such subsequent date as the parties may agree, is subject to the performance by
each of the Loan Parties of its Obligations to be performed hereunder at or
prior to the making of the Term Loan and to the satisfaction of the following
further conditions:

4.1       Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(a)        a certificate of each of the Loan Parties signed by a Compliance
Officer of each such Loan Party, dated the Closing Date stating that (i) all
representations and warranties of the Loan Parties set forth in this Agreement
(including without limitation the





52

--------------------------------------------------------------------------------

 



 

representation as to solvency of the Loan Parties set forth in Section 5.18 and
the representation as to litigation set forth in Section 5.9), are true and
correct in all material respects as of such date (unless such representations
and warranties relate to another specific date, in which event they are true and
correct in all material respects as of such other specific date), (ii) the Loan
Parties are in compliance with each of the covenants and conditions hereunder,
(iii) no Event of Default or Default exists, and (iv) no Material Adverse Change
has occurred since the date of the last audited financial statements of the
Parent delivered to the Administrative Agent;

(b)        a certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (i) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (ii) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (iii)
copies of its Organizational Documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office (if so filed or required to be so filed) together with certificates
from the appropriate state officials as to the continued existence and good
standing or existence (as applicable) of each Loan Party in each state where
organized and in which it maintains its chief executive office;

(c)        this Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(d)        customary written opinions of counsel for the Loan Parties, duly
executed (including any local counsel, if applicable), dated the Closing Date
and in form and substance reasonably acceptable to the Administrative Agent;

(e)        evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;

(f)        a duly completed Compliance Certificate as of June 30, 2018, signed
by a Compliance Officer of Parent;

(g)        a duly completed, executed Loan Request, including notice of election
as to Interest Periods or Quoted Rate Periods (if applicable);

(h)        evidence that the Borrower has made a minimum equity investment of in
each Farm Credit Lender as required under Section 6.9;

(i)         all material governmental and third-party consents required to
effectuate the transactions contemplated hereby;

(j)         [reserved];

(k)        a Lien search with respect to the Borrower and each other Loan Party,
in scope satisfactory to the Administrative Agent and with results showing no
Liens other than Permitted Liens and otherwise satisfactory to the
Administrative Agent;





53

--------------------------------------------------------------------------------

 



 

(l)         an executed direction to pay proceeds letter with respect to any
proceeds of the Term Loan being disbursed to third parties;

(m)       such financial statements, budgets, forecasts and other financial
information as to the Loan Parties as the Administrative Agent or any other
Lender may have reasonably required prior to the Closing Date;

(n)        at least five (5) Business Days prior to the Closing Date, all
documentation and other information requested by (or on behalf of) the
Administrative Agent or any Lender in order to comply with requirements of
applicable Anti-Terrorism Laws or Anti-Corruption Laws, including, without
limitation, the USA PATRIOT Act and a Beneficial Ownership Certification in
relation to the Borrower; and

(o)        such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

4.2       Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date or such subsequent date as the parties may
agree (to the extent then invoiced) as required by this Agreement, the Fee
Letter or any other Loan Document.

V.         REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

5.1       Organization and Qualification. Each Loan Party and each Material
Subsidiary (a) is a corporation, partnership, limited liability company or other
entity, in each case duly organized, validly existing and in good standing (if
applicable) under the Laws of its jurisdiction of organization specified on
Schedule 5.1, (b) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, and (c) is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 5.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except in each case referred to in clause
(b) or (c) where the failure could not reasonably be expected to result in a
Material Adverse Change.

5.2       Compliance With Laws.

(a)        Each Loan Party and each Subsidiary of each Loan Party is in
compliance with all applicable Laws except where (i) such Law is being contested
by appropriate proceedings or (ii) such failure could not reasonably be expected
to result in a Material Adverse Change.

(b)        None of the entry into and performance by any Loan Party of the Loan
Documents to which it is a party, or making of the Term Loan or any issuance
contravenes any Law applicable to such Loan Party or its Subsidiaries.





54

--------------------------------------------------------------------------------

 



 

5.3       Title to Properties. Each Loan Party and each Subsidiary of each Loan
Party (a) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights that it purports to own or lease or that are
reflected as owned or leased on its books and records, except for (i) assets of
Consolidated Entities reflected on its books in accordance with GAAP and (ii)
defects in title that could not reasonably be expected to result in a Material
Adverse Change, and (b) owns or leases all of its properties free and clear of
all Liens except Permitted Liens.

5.4       Investment Company Act. None of the Loan Parties or Subsidiaries of
any Loan Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”

5.5       Event of Default. No Event of Default or Default exists or is
continuing.

5.6       Subsidiaries and Owners.  Schedule 5.1 states (a) the name of each of
Parent’s Material Subsidiaries, its jurisdiction of organization and the
percentage of Equity Interests in such Material Subsidiary (the “Subsidiary
Equity Interests”), and (b) any options, warrants or other rights outstanding to
purchase any Subsidiary Equity Interests. All such Subsidiary Equity Interests
have been validly issued and are fully paid and nonassessable.

5.7       Power and Authority; Validity and Binding Effect.

(a)        Each Loan Party and each Subsidiary of each Loan Party has the full
power to enter into, execute, deliver and carry out this Agreement and the other
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

(b)        This Agreement and each of the other Loan Documents (i) has been duly
and validly executed and delivered by each Loan Party, and (ii) constitutes, or
will constitute, legal, valid and binding obligations of each Loan Party that is
or will be a party thereto, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by Debtor Relief Laws
and subject to equitable principles.

5.8       No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the Organizational Documents of any Loan Party, (ii) any Material
Agreement to which any Loan Party or any of its Material Subsidiaries is a party
or by which it or any of its Material Subsidiaries is bound or to which it is
subject, or (iii) any applicable Law or any order, writ, judgment, injunction or
decree to which any Loan Party or any of its Material Subsidiaries is a party or
by which it or any of its Material Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Material





55

--------------------------------------------------------------------------------

 



 

Subsidiaries (other than Liens, if any, granted under the Loan Documents). There
is no default under any Material Agreement or order, writ, judgment, injunction
or decree to which any Loan Party or any of its Material Subsidiaries is a party
or by which it or any of its Material Subsidiaries is bound or to which it is
subject that could reasonably be expected to result in a Material Adverse
Change. None of the Loan Parties or their Material Subsidiaries is bound by any
contractual obligation (including without limitation pursuant to any Material
Agreement), or subject to any restriction in any of its Organizational
Documents, or any requirement of Law that could reasonably be expected to result
in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Governmental Authority
or any other Person is required by any Law or any agreement (including without
limitation any Material Agreement) in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents. Each of the
Loan Parties’ Material Agreements is in full force and effect, and no Loan Party
has received any notice of termination, revocation or other cancellation (before
any scheduled date for termination) in respect thereof.

5.9       Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Material Subsidiary at law or in equity before any Governmental
Authority that individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change. None of the Loan Parties or any Material
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Governmental Authority that could reasonably be expected to
result in a Material Adverse Change.

5.10     Financial Statements.

(a)        Audited Financial Statements. The audited financial statements
delivered on or before the Closing Date in accordance with Section 4.1(l) and
thereafter most recently delivered in accordance with Section 6.1(b), (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all Material Indebtedness and other material liabilities, direct or
contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, to the extent
required by GAAP.

(b)        Unaudited Financial Statements. The unaudited financial statements
delivered on or before the Closing Date in accordance with Section 4.1(l) and
thereafter most recently delivered by Parent in accordance with Section 6.1(a),
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present in all material respects the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.





56

--------------------------------------------------------------------------------

 



 

(c)        Accuracy of Financial Statements. No member of the Consolidated Group
has any liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the financial statements referred to in
clauses (a) and (b) of this Section 5.10 or in the notes thereto, and except as
disclosed therein there are no unrealized or anticipated losses from any
commitments of any member of the Consolidated Group that could reasonably be
expected to result in a Material Adverse Change.

(d)        Material Adverse Change. Since December 31, 2017, no Material Adverse
Change has occurred.

5.11     Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulations T, U or X as promulgated by the Board). No part of the
proceeds of the Term Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock in violation of Regulations T,
U or X or to extend credit to others for the purpose of purchasing or carrying
any margin stock in violation of Regulations T, U or X or that is inconsistent
with the provisions of the regulations of the Board. None of the Loan Parties or
any Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of the
Consolidated Group are or will be represented by margin stock.

5.12     Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There is no
fact known to any Loan Party that could reasonably be expected to result in a
Material Adverse Change that has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.  As of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.

5.13     Taxes.  All federal and material state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges that have or may become due pursuant to said returns or to assessments
received, except to the extent that (a) such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made or (b)(i) the aggregate amount
of such taxes, fees, assessments and other charges does not exceed the Threshold
Amount and (ii) the aggregate amount of such taxes, fees, assessments and other
charges due to a Governmental Authority of the United States of America or any
political subdivision thereof does not exceed fifty percent (50%) of the
Threshold Amount.

5.14     Intellectual Property; Other Rights. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the Intellectual Property
and all services





57

--------------------------------------------------------------------------------

 



 

marks, trade names, domain names, licenses, registrations, franchises, permits
and other rights necessary to own and operate its properties and to carry on its
business as presently conducted and planned to be conducted by such Loan Party
or Subsidiary, without known possible, alleged or actual conflict with the
rights of others except to the extent the failure could not reasonably be
expected to result in a Material Adverse Change.

5.15     Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds that are valid and
in full force and effect and that provide coverage satisfying or surpassing the
requirements set forth in Section 6.4.

5.16     ERISA Compliance.

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred that would prevent, or cause
the loss of, such qualification. The Loan Parties and each ERISA Affiliate have
made all required contributions to each Pension Plan and Multiemployer Plan that
are required by the Plan Funding Rules, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Pension Plan or Multiemployer Plan.

(b)        There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Change. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Change.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan or Multiemployer Plan has any unfunded pension liability
(i.e. excess of benefit liabilities over the current value of that Pension
Plan’s or Multiemployer Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan or Multiemployer Plan for the
applicable plan year); (iii) no Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan or Multiemployer Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; (v) no Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA; (vi) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; and (vii) no Pension





58

--------------------------------------------------------------------------------

 



 

Plan or Multiemployer Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan, which in the case
of any of clauses (i) through (vii), could reasonably be expected to result in
liability to any Loan Party in excess of the Threshold Amount.

5.17     Environmental Matters.

(a)        The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials attributable to the Loan Parties’ ownership, lease or
operation of the Properties in amounts or concentrations or stored or utilized
which constitute or constituted a violation of Environmental Laws that could
reasonably be expected to give rise to any Environmental Liability in excess of
the Threshold Amount.

(b)        None of the Loan Parties has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the business operated by the Loan
Parties, or any prior business for which any Loan Party has retained liability
in excess of the Threshold Amount under any Environmental Law.

(c)        Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability in excess of
the Threshold Amount for the Loan Parties, nor have any Hazardous Materials been
generated, treated, stored or disposed of by or on behalf of any Loan Party at,
on or under any of the Properties in violation of Environmental Laws, or in a
manner that could reasonably be expected to give rise to, Environmental
Liability in excess of the Threshold Amount.

5.18     Solvency. Before and after giving effect to the Term Loan hereunder,
each of the Loan Parties is Solvent.

5.19     Anti-Corruption Laws; Sanctions and Anti-Terrorism Laws.  Neither the
Borrower, nor any of the Subsidiaries, nor, to the knowledge of the Borrower,
any director, officer, employee or agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is an individual or entity that is (i) a
Sanctioned Person or (ii) operating, organized or resident in a Designated
Jurisdiction in violation of any applicable Sanctions. The Borrower and its
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010 to the
extent such laws are applicable to the Borrower and its Subsidiaries (the
“Anti-Corruption Laws”) and applicable Sanctions in all material respects, and
the Borrower has instituted and maintained policies and procedures designed to
promote and achieve compliance with the Anti-Corruption Laws.  None of the Loan
Parties is or shall be (a) a Person with whom any Lender is restricted from
doing business under any Anti-Terrorism Law or Anti-Corruption Law, (b) engaged
in any business involved in making or receiving any contribution of funds, goods





59

--------------------------------------------------------------------------------

 



 

or services to or for the benefit of such a Person in violation of, or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law or Anti-Corruption Law, or
(c) otherwise in violation of any Anti-Terrorism Law or Anti-Corruption Law.

VI.       AFFIRMATIVE COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Obligations and Guaranteed Liabilities, the Loan Parties shall
comply at all times with the following covenants:

6.1       Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

(a)        Quarterly Financial Statements. Within fifty (50) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the Parent
(or, if earlier, five (5) days after the date required to be filed with the
Securities and Exchange Commission (without giving effect to any extension
permitted thereby)), financial statements of the Consolidated Group, consisting
of a consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for the fiscal quarter then
ended and the fiscal year through that date, all in reasonable detail and
certified (subject to the absence of footnotes and normal year-end audit
adjustments) by a Compliance Officer of the Parent as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form in accordance with GAAP.

(b)        Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of the Parent (or, if earlier, fifteen (15) days after the date
required to be filed with the Securities and Exchange Commission (without giving
effect to any extension permitted thereby)), audited financial statements of the
Consolidated Group, consisting of a consolidated balance sheet as of the end of
such fiscal year, and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing reasonably satisfactory to the
Administrative Agent. The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency that would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.

(c)        Compliance Certificate. Concurrently with the financial statements of
the Consolidated Group furnished to the Administrative Agent and to the Lenders
pursuant to Sections 6.1(a) and (b), a Compliance Certificate duly executed by a
Compliance Officer of Parent.





60

--------------------------------------------------------------------------------

 



 

(d)        Other Reports. The annual budget and any forecasts or projections of
the Consolidated Group, to be supplied not later than ninety (90) days after the
commencement of the fiscal year to which any of the foregoing may be applicable,

(e)        Notices.

(i)         Default. Promptly, and in any case within thirty (30) days, after
any Compliance Officer of any Loan Party has learned of the occurrence of an
Event of Default or Default, a certificate signed by an Authorized Officer
setting forth the details of such Event of Default or Default and the action
that such Loan Party proposes to take with respect thereto.

(ii)       Litigation. Promptly, and in any case within thirty (30) days, after
the commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Governmental Authority or any other Person
against any Loan Party or Subsidiary of any Loan Party that could reasonably be
expected to result in a Material Adverse Change.

(iii)      Organizational Documents. Within the time limits set forth in Section
7.13, any amendment to the Organizational Documents.

(iv)       Material Agreements. With respect to any Material Agreement, notice
of any default resulting in termination or any other termination (other than by
expiration of such Material Agreement on its stated termination date) which
could reasonably be expected to result in a Material Adverse Change.

(v)        ERISA Event. Promptly, upon the occurrence of any ERISA Event or any
event reasonably expected to result in an ERISA Event.

(f)        Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request, including information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.

Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Loan Party Materials”) by posting
the Loan Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Loan Parties or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Loan Party Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Loan Party
Materials “PUBLIC”, the Loan Parties shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Loan Party Materials as not
containing any material non-public information with respect to any Loan Party or
its securities





61

--------------------------------------------------------------------------------

 



 

for purposes of United States Federal and state securities Laws (provided,
 however, that to the extent such Loan Party Materials constitute Information,
they shall be treated as set forth in Section 11.9); (y) all Loan Party
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information”; and (z) the Administrative
Agent shall be entitled to treat any Loan Party Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

6.2       Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain (a) except as otherwise permitted by
Section 7.6, its legal existence as a corporation, limited partnership or
limited liability company or other entity, as the case may be as of the Closing
Date or the date of formation or acquisition thereof (except, in the case of a
Subsidiary of the Parent that is not a Loan Party, where the failure could not
reasonably be expected to result in a Material Adverse Change) and its license
or qualification and good standing in each jurisdiction in which its ownership
or lease of property or the nature of its business makes such license or
qualification necessary, except where the failure could not reasonably be
expected to result in a Material Adverse Change and (b) all licenses,
franchises, permits and other authorizations and Intellectual Property, the
loss, revocation, termination, suspension or adverse modification of which could
reasonably be expected to result in a Material Adverse Change.

6.3       Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
indebtedness and other liabilities (including all lawful claims that, if unpaid,
would by Law become a Lien on the assets of any Loan Party) to which it is
subject or that are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income, prior to the date on
which penalties attach thereto, except to the extent that (a) such taxes,
assessments or governmental charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made or (b)(i) the aggregate amount of such taxes, fees,
assessments and other charges does not exceed the Threshold Amount and (ii) the
aggregate amount of such taxes, fees, assessments and other charges due to a
Governmental Authority of the United States of America or any political
subdivision thereof does not exceed fifty percent (50%) of the Threshold Amount.

6.4       Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, maintain with financially sound and reputable insurance
companies that are not Affiliates of the Parent, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (including, deductibles, retentions, and other self-insurance that
are consistent with past practices) as are customarily carried under similar
circumstances by such other Persons, all as reasonably acceptable to the
Administrative Agent.

6.5       Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted, except to the extent the failure could not reasonably be
expected to result in a Material Adverse Change; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure could not
reasonably be





62

--------------------------------------------------------------------------------

 



 

expected to result in a Material Adverse Change; and (c) use the standard of
care typical in the industry in the operation and maintenance of its facilities.

6.6       Visitation Rights. Each Loan Party shall, and shall cause each of its
Material Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders, subject to
compliance with the Parent’s bio-security policy, to visit and inspect during
normal business hours any of its properties and to examine and make excerpts
from its books and records available and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as the Required Lenders may reasonably request, provided that unless an
Event of Default has occurred and is continuing (a) such visit or inspection
shall be at the expense of the Administrative Agent or such Lender, as the case
may be, and (b) the Administrative Agent shall provide the Borrower with
reasonable notice prior to any visit or inspection.

6.7       Keeping of Records and Books of Account. The Loan Parties shall, and
shall cause each Subsidiary of the Parent to, maintain and keep proper books of
record and account that enable the Parent to issue Consolidated financial
statements in accordance with GAAP and as otherwise required by applicable Laws
of any Governmental Authority having jurisdiction over the Parent, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

6.8       Compliance with Laws; Use of Proceeds.

(a)        Each Loan Party shall, and shall cause each of its Subsidiaries to,
comply with all applicable Laws (other than Environmental Laws, which are
subject to Section 6.8(b)), except where (a) such Law is being contested by
appropriate proceedings or (b) except where the failure could not reasonably be
expected to result in a Material Adverse Change.

(b)        Except in each case where the failure could not reasonably be
expected to result in liability to a Loan Party in excess of the Threshold
Amount, each Loan Party shall (i) conduct its operations and keep and maintain
its real property in compliance with all Environmental Laws and environmental
permits; (ii) obtain and renew all environmental permits necessary for its
operations and properties; and (iii) implement any and all investigation,
remediation, removal and response actions that are necessary to maintain the
value and marketability of the real property or to otherwise comply with
Environmental Laws pertaining to any of its real property (provided,  however,
that neither a Loan Party nor any of its Subsidiaries shall be required to
undertake any such investigation, remediation, removal, response or other action
to the extent that its obligation to do so is being contested in good faith and
by proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP).

(c)        The Loan Parties will use the proceeds of the Term Loan only in
accordance with Section 6.10 and as permitted by applicable Law.





63

--------------------------------------------------------------------------------

 



 

(d)        Each Loan Party shall conduct its businesses in compliance with
applicable Anti-Corruption Laws and maintain policies and procedures designed to
promote and achieve compliance with such Anti-Corruption Laws.

(e)        None of the Loan Parties is or shall be (i) a Person with whom any
Lender is restricted from doing business under Executive Order No. 13224 or any
other Anti-Terrorism Law, (ii) engaged in any business involved in making or
receiving any contribution of funds, goods or services to or for the benefit of
such a Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law.  The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws.

6.9       Farm Credit Equities. So long any Farm Credit Lender is a Lender
hereunder, the Borrower will (i) maintain its status as an entity eligible to
borrow from such Farm Credit Lenders, and (ii) acquire equity in such Farm
Credit Lenders in such amounts and at such times as each Farm Credit Lender may
require in accordance with its bylaws and capital plan (as each may be amended
or otherwise modified from time to time), except that the maximum amount of
equity that the Borrower may be required to purchase in each Farm Credit Lender
in connection with the Term Loans made by such Farm Credit Lender may not exceed
the maximum amount permitted by the bylaws and capital plan of such Farm Credit
Lender at the time this Agreement is entered into. The Borrower acknowledges
receipt of a copy of (x) the most recent annual report, and if more recent,
latest quarterly report for each Farm Credit Lender, (y) the Notice to
Prospective Stockholders provided by CoBank, and any similar notice provided by
the other Farm Credit Lenders and (z) the bylaws and capital plan of each Farm
Credit Lender, which describe the nature of all of the Borrower’s  cash
patronage, stock and other equities in each Farm Credit Lender acquired in
connection with its patronage loan from such Farm Credit Lenders (the “Farm
Credit Equities”) as well as capitalization requirements, and agrees to be bound
by the terms thereof.

6.10     Use of Proceeds. The Borrower shall use the proceeds of the Term Loan
to refinance all Indebtedness under the Existing Term Loan Credit Agreement. The
remainder of the proceeds of the Term Loan shall be used for working capital and
general corporate purposes of the Borrower and its Subsidiaries not in
contravention of any Laws.

6.11     Updates to Subsidiary Schedule. As a part of the Compliance Certificate
for each fiscal year, the Parent will update the information in Schedule 5.1.

6.12     Material Agreements. Each of the Loan Parties covenants and agrees that
it shall, and shall cause each of its Subsidiaries to, comply with each of its
Material Agreements except where the failure could not reasonably be expected to
result in a Material Adverse Change.

VII.      NEGATIVE COVENANTS

7.1       Indebtedness. No Loan Party shall, nor shall any Loan Party permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:





64

--------------------------------------------------------------------------------

 



 

(a)        Indebtedness under this Agreement and the other Loan Documents;

(b)        Indebtedness of (i) a Loan Party or a Subsidiary of a Loan Party to
another Loan Party and (ii) a non-Loan Party Subsidiary to another non-Loan
Party Subsidiary;

(c)        Indebtedness (contingent or otherwise) of any Loan Party or a
Subsidiary of a Loan Party arising under any Interest Rate Hedge; provided, that
(i) no Loan Party or a Subsidiary of a Loan Party shall enter into or incur a
Swap Obligation if at the time it enters into or incurs such Swap Obligation it
does not constitute an “eligible contract participant” as defined in the
Commodity Exchange Act, and (ii) the Loan Parties and their Subsidiaries shall
enter into Interest Rate Hedges primarily for hedging (rather than speculative)
purposes;

(d)        Guaranties by the Loan Parties and their Subsidiaries of Indebtedness
permitted hereunder (other than Excluded Swap Obligations);

(e)        Obligations (contingent or otherwise) of any Loan Party arising under
any Hedge Agreements with respect to interest rates, commodities, foreign
exchange, foreign shipping, freight or other transportation, or other
transactions expected to be made pursuant to a contract entered into in the
ordinary course of business; provided, that the Loan Parties and their
Subsidiaries shall enter into such permitted Hedge Agreements primarily for
hedging (rather than speculative) purposes;

(f)        Indebtedness secured by any Permitted Lien;

(g)        Indebtedness of a Loan Party to a non-Loan Party Subsidiary in an
aggregate principal amount not to exceed $200,000,000; and

(h)        Indebtedness (including Indebtedness incurred with respect to
Purchase Money Security Interests, Synthetic Lease Obligations and Capital
Leases for fixed or capital assets) not otherwise permitted under this Section
7.1,  provided,  however, that (i) at no time shall the aggregate amount of all
Indebtedness outstanding under this subsection (h) exceed $1,750,000,000 and
(ii) at no time shall the aggregate amount of all secured Indebtedness
outstanding under this subsection (h) exceed 15% of Consolidated Tangible Net
Worth.

7.2       Liens. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.

7.3       Affiliate Transactions. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions and is in accordance with all applicable Law;
provided that the foregoing restrictions shall not apply to (a) any transaction
between a Loan Party and a wholly-





65

--------------------------------------------------------------------------------

 



 

owned Subsidiary of a Loan Party or between two wholly-owned Subsidiaries of a
Loan Party or (b) any transaction or series of related transactions involving
aggregate annual payments or consideration not in excess of the Threshold
Amount.

7.4       Loans and Investments. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment or agree, become or remain liable to make any
Investment, except:

(a)        Investments outstanding as of June 30, 2018 and, to the extent the
book value of any individual Investment exceeded $25,000,000 as of the Closing
Date, listed on Schedule 7.4;

(b)        trade credit extended on usual and customary terms in the ordinary
course of business;

(c)        (i) loans to officers, directors and employees of a Loan Party or any
Subsidiary that would not be prohibited by the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder, provided that the aggregate
amount of all such loans outstanding at any time shall not exceed $5,000,000 and
(ii) advances to any member of the Bresky Group or to any officer, director or
employee of a Loan Party or any Subsidiary, provided such advances are for
travel, entertainment, relocation and analogous ordinary course business
purposes provided that the aggregate amount of all such advances at any time
outstanding shall not exceed $5,000,000;

(d)        Investments in the form of cash, Cash Equivalents and
readily-marketable debt or equity securities;

(e)        Investments of any Loan Party in any Subsidiary and Investments of
any Subsidiary in any Loan Party or in another Subsidiary of any Loan Party;

(f)        [reserved];

(g)        notes payable to, or equity interests issued by, account debtors to
any Loan Party in good faith settlement of delinquent obligations and pursuant
to any plan of reorganization or similar proceedings upon the bankruptcy or
insolvency of any such account debtor;

(h)        the Farm Credit Equities and any other equity interests of, or
Investments in, any Farm Credit Lender or their investment services or programs;

(i)         Guaranties permitted by Section 7.1;

(j)         Investments made or acquired in connection with Acquisitions
permitted hereby; and

(k)        Investments in “seller take-back” notes arising in connection with a
Disposition of assets permitted hereby; provided that the principal amount of
any such “seller take-back” note does not exceed the fair market value of the
assets so Disposed; and





66

--------------------------------------------------------------------------------

 



 

(l)         other Investments not permitted by this Section 7.4; provided, (i)
the aggregate value of all individual Investments exceeding $25,000,000 made in
any fiscal year shall not exceed $150,000,000 unless both immediately before and
immediately after making such Investment the Debt to Capitalization Ratio is
less than 35%, and (ii) to the extent that any individual Investment exceeding
$25,000,000 would cause the aggregate value of all such individual Investments
exceeding $25,000,000 made (which are still outstanding or owed) in any fiscal
year to exceed $150,000,000, the Parent shall have furnished to the
Administrative Agent a certificate of an Authorized Officer, which certificate
shall calculate the Debt to Capitalization Ratio both immediately before and
immediately after making such Investment.

7.5       Dividends and Related Distributions. No Loan Party shall declare or
make, directly or indirectly, any Restricted Payment, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)        each Subsidiary may make Restricted Payments to the Parent, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b)        the Parent and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)        the Parent and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

(d)        the Parent may (i) declare or pay cash dividends to its stockholders
and (ii) purchase, redeem or otherwise acquire for cash Equity Interests issued
by it; provided, that the aggregate amount of all such dividends, purchases,
redemptions and acquisitions shall not exceed the Threshold Amount in any given
fiscal year unless both immediately before and immediately after making such
payment the Debt to Capitalization Ratio is less than 35%, and (ii) to the
extent any such dividend, purchase, redemption or acquisition would cause the
aggregate amount of all such Restricted Payments in any fiscal year to exceed
the Threshold Amount, the Parent shall have furnished to the Administrative
Agent a certificate of an Authorized Officer, which certificate shall calculate
the Debt to Capitalization Ratio both immediately before and immediately after
making such dividend, purchase, redemption or acquisition, as the case may be.

7.6       Liquidations, Mergers, Consolidations, Acquisitions. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, (i) dissolve,
liquidate or wind-up its affairs, (ii) become a party to any merger or
consolidation, or (iii) enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition (including, in each case, pursuant to a Delaware LLC
Division); provided that:





67

--------------------------------------------------------------------------------

 



 

(a)        any Subsidiary may merge with (i) the Parent or the Borrower,
provided that the Parent or the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person;

(b)        any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Parent or the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;

(c)        any Loan Party or any Subsidiary of any Loan Party may enter into any
agreement, contract, binding commitment or other arrangement providing for any
Acquisition, or take any action to solicit the tender of securities or proxies
in respect thereof in order to effect any Acquisition; so long as (i) no Default
or Event of Default shall have occurred and be continuing either immediately
prior to or immediately after giving effect to such Acquisition and, if the Cost
of Acquisition is in excess of $150,000,000, the Parent shall have furnished to
the Administrative Agent (A) pro forma historical financial statements as of the
end of the most recently completed fiscal year and most recent interim fiscal
quarter, if applicable giving effect to such Acquisition and (B) a Compliance
Certificate prepared on a historical pro forma basis as of the most recent date
for which financial statements have been furnished pursuant to Section 6.1(a) or
(b) (or if no such financial statements have been furnished, from the date of
the financial statements referred to in Section 5.10(b)) giving effect to such
Acquisition, which certificate shall demonstrate that no Default or Event of
Default would exist immediately after giving effect thereto, (ii) the Person
acquired shall be a Subsidiary, or be merged into the Parent or a Subsidiary,
immediately upon consummation of the Acquisition (or if assets are being
acquired, the acquirer shall be the Parent or a Subsidiary), and (iii) after
giving effect to such Acquisition, the aggregate Costs of Acquisition incurred
in any fiscal year with respect to all Acquisitions having an individual Cost of
Acquisition exceeding $25,000,000 shall not exceed $150,000,000 (on a
noncumulative basis, with the effect that amounts not incurred in any fiscal
year may not be carried forward to a subsequent period) unless, both immediately
before and immediately after making such Acquisition, the Debt to Capitalization
Ratio is less than 35%; and

(d)        the Parent, the Borrower or any Subsidiary may merge with a Person in
order to consummate an Acquisition permitted by clause (c) above, provided in
the case of the Parent or the Borrower, that the Parent or the Borrower is the
surviving entity.

7.7       Dispositions of Assets or Subsidiaries. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, Dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests or other equity interests of a Subsidiary of
such Loan Party), except:

(a)        Dispositions of cash, Cash Equivalents and readily-marketable debt
and equity securities;





68

--------------------------------------------------------------------------------

 



 

(b)        Dispositions of inventory in the ordinary course of business and
Dispositions of trade drafts or other payment instruments received in connection
therewith;

(c)        any Disposition of obsolete or worn-out assets in the ordinary course
of business that are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;

(d)        Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) within 365 days of the receipt of the Net Cash Proceeds of such
Disposition, the Parent designates such Net Cash Proceeds to purchase assets (or
to fund an Acquisition, the target of which has assets) used or useful in the
business of the Loan Parties or their Subsidiaries and such Net Cash Proceeds
are used for such purpose within 365 days after such designation;

(e)        any Disposition permitted by Section 7.6;

(f)        [reserved]; and

(g)        Dispositions by the Parent, the Borrower and their Subsidiaries not
otherwise permitted under this Section 7.7;  provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) during the period the Term Loan is outstanding shall not exceed
an amount equal to 25% of Consolidated Tangible Net Worth as of the Closing
Date,

provided,  however, that any Disposition pursuant to subsections (a) through (f)
shall be for fair market value.

7.8       Use of Proceeds. No Loan Party shall use the proceeds of the Term Loan
or other extension of credit hereunder, whether directly or indirectly, and
whether immediately, incidentally or ultimately, in violation of Regulations T,
U or X of the Board.

7.9       Reserved.

7.10     Continuation of or Change in Business. No Loan Party shall, nor shall
it permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto. In furtherance of the foregoing, the Loan Parties
shall at all times cause (a) the amount of revenues of the Consolidated Group
derived from Permitted Lines of Business to be at least a majority of all
revenues of the Consolidated Group, determined in each case for the then most
recently ended period of twelve (12) fiscal months on a consolidated basis, and
(b) the net book value of assets of the Consolidated Group used in Permitted
Lines of Business to be at least a majority of the net book value of all assets
of the Consolidated Group, in each case determined as of the end of then most
recently ended calendar month on a consolidated basis.

7.11     Fiscal Year. The Loan Parties shall not change their fiscal years from
the twelve-month period beginning January 1 and ending December 31.





69

--------------------------------------------------------------------------------

 



 

7.12     Issuance of Equity Interests. The Parent shall not commence or
consummate any Equity Issuance, except for (a) issuance of warrants or options
to directors, officers, or employees of Parent or any of its Subsidiaries
pursuant to employee benefit plans established in the ordinary course of
business and any such equity interests of Parent issued upon the exercise of
such warrants or options, (b) any Equity Issuance permitted pursuant to Section
7.5(b) or (c), and (c) the Parent may issue and sell its common Equity
Interests, so long as the Net Cash Proceeds thereof are applied to the
prepayment of the Term Loan pursuant to Section 2.10.

7.13     Changes in Organizational Documents. No Loan Party shall amend in any
respect its Organizational Documents without providing at least thirty (30)
calendar days’ prior written notice to the Administrative Agent and the Lenders
and, if such change would be adverse to the Lenders as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Lenders.

7.14     Negative Pledges. No Loan Party shall enter into any Agreement with any
Person that, limits the ability (a) of such Loan Party to make Restricted
Payments to the Parent or to otherwise transfer property to Parent, (b) of any
Loan Party to Guarantee the Indebtedness of the Parent or (c) of any Loan Party
to create, incur, assume or suffer to exist Liens on property of such Person;
provided that the foregoing shall not apply to restrictions and conditions (i)
imposed by Law or by any Loan Document, (ii) contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) imposed by any agreement relating to Indebtedness
permitted by this Agreement and (iv) in leases and other contracts restricting
the assignment thereof.

7.15     Anti-Terrorism Laws. Each of the Loan Parties covenants and agrees that
it shall not, and shall not permit any of its Subsidiaries to, knowingly,
directly or indirectly, (a) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person that would violate Executive Order No 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions Persons Who Commit, Threaten to Commit or
Support Terrorism) (the “Executive Order”), (b) deal in, or otherwise engage in
any transaction relating to, any property or interests in property that would
violate the Executive Order or any other applicable Anti-Terrorism Law, (c)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any applicable Anti-Terrorism Law (and the Borrower
shall deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance with this Section 7.15) or (d) use
any proceeds of the Term Loan (i) for the purpose of furthering an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Law or
(ii) to fund any activities of or business with any Sanctioned Person, or in any
Designated Jurisdiction, in violation of any Sanctions applicable to any party
hereto.

7.16     Anti-Corruption Laws. Each of the Loan Parties covenants and agrees
that it shall not, and shall not permit any of its Subsidiaries to, knowingly,
directly or indirectly conduct its business in violation of any applicable
Anti-Corruption Laws.





70

--------------------------------------------------------------------------------

 



 

7.17     Material Agreements.  Each of the Loan Parties covenants and agrees
that it shall not, and shall not permit any of its Subsidiaries to, amend,
restate, supplement, waive or otherwise modify, or terminate, cancel or revoke
(prior to any scheduled date of termination) any Material Agreement if such
modification, termination, cancellation or revocation could reasonably be
expected to result in a Material Adverse Change, Default or Event of Default.

7.18     Independence of Covenants. All covenants contained in Articles VI,
 Article VII and VIII of this Agreement shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by another
covenant shall not avoid the occurrence of a Default if such action is taken or
condition exists.

VIII.   FINANCIAL COVENANTS

8.1       Maximum Debt to Capitalization Ratio.  The Loan Parties shall not
permit the Debt to Capitalization Ratio at the end of any fiscal quarter of the
Parent to exceed 50%.

8.2       Minimum Tangible Net Worth. The Loan Parties shall not permit the
Consolidated Tangible Net Worth at the end of any fiscal quarter of Parent to be
less than an amount equal to the sum of (i) $2,500,000,000 plus (ii) an amount
equal to 25% of the Consolidated Net Income of the Consolidated Group for each
fiscal quarter ending after the Closing Date, provided, that at no time shall
the amount calculated under this clause (ii) be less than zero.

IX.       EVENTS OF DEFAULT

9.1       Events of Default. An Event of Default means the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

(a)        Payments Under Loan Documents. The Borrower or any other Loan Party
shall fail to pay any principal of the Term Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity) when and as
due or any interest on the Term Loan or any other amount owing hereunder or
under the other Loan Documents within three (3) Business Days after the date on
which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof;

(b)        Breach of Warranty. Any representation, warranty, certification or
statement of fact made or deemed made at any time by any of the Loan Parties
herein or in any other Loan Document, or in any certificate, other instrument or
statement furnished pursuant to the provisions hereof or thereof, shall have
been false or misleading in any material respect as of the time it was made or
furnished;

(c)        Breach of Certain Covenants. Any of the Loan Parties shall default in
the observance or performance of any covenant contained in Section 6.2(a),
 Section 6.4 (but only to the extent such failure relates to a Loan Party or a
Material Subsidiary), Section 6.5,  Section 6.8,  Section 6.10,  Article VII, or
Article VIII;





71

--------------------------------------------------------------------------------

 



 

(d)        Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document, other than as listed in Section 9.1(c),
and such default shall continue unremedied for the expressly specified cure
period with respect thereto or, if no such cure period is specified, for a
period of (i) ten (10) days, in the case of any failure under Section 6.1, or
(ii) thirty (30) days, in the case of any failure under any such other covenant,
condition or provision, in each case in clauses (i) or (ii), after such Loan
Party has knowledge thereof;

(e)        Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement with
respect to Material Indebtedness of a Loan Party or a Material Subsidiary in an
aggregate principal amount (including undrawn committed or available amounts),
or with respect to any Hedge Agreement of a Loan Party or a Material Subsidiary,
the Hedge Termination Value of which is equal to or in excess of the Threshold
Amount, and such breach, default or event of default (i) arises from the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any related Material Indebtedness when due (whether at stated
maturity, by acceleration or otherwise) or (ii) the effect of which is to cause,
or to permit the holder or holders of such Material Indebtedness (or a trustee
or agent on behalf of such holder or holders) to cause, with the giving of
notice and/or lapse of time, if required, the acceleration of any related
Material Indebtedness (whether or not such right shall have been waived);

(f)        Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of the Threshold Amount in the aggregate shall be
entered against any Loan Party by a court having jurisdiction in the premises,
which judgment is not discharged, vacated, bonded or stayed pending appeal
within a period of thirty (30) days from the date of entry;

(g)        Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by any
party thereto (other than the Administrative Agent or any Lender) or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby;

(h)        Uninsured Losses; Proceedings Against Assets. There shall occur any
damage to or loss, theft or destruction of the assets of the Loan Parties or
their Subsidiaries where the uninsured portion of such damage, loss, theft or
destruction is in excess of the Threshold Amount; or assets of the Loan Parties
or their Subsidiaries having a fair market value in excess of the Threshold
Amount are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within thirty
(30) days thereafter;





72

--------------------------------------------------------------------------------

 



 

(i)         Events Relating to Pension Plans and Multiemployer Plans. (i) An
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of any Loan
Party or any ERISA Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;

(j)         Change of Control. A Change of Control shall have occurred; or

(k)        Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Relief Proceeding, (ii) any Loan Party
or Subsidiary of a Loan Party institutes, or takes any action in furtherance of,
a Relief Proceeding, (iii) an order granting the relief requested in any Relief
Proceeding relating to a Loan Party or a Subsidiary of a Loan Party (including,
but not limited to, an order for relief under federal bankruptcy laws) shall be
entered, (iv) any Loan Party or Subsidiary thereof shall commence a voluntary
case under, file a petition seeking to take advantage of, any Relief Proceeding,
(v) any Loan Party or Subsidiary thereof shall consent to or fail to contest in
a timely and appropriate manner any petition filed against it in any Relief
Proceeding, (vi) any Loan Party or Subsidiary thereof shall apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign, (vii) any
Loan Party or Subsidiary thereof shall take any action to approve or authorize
any of the foregoing, or (viii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature; provided, that in each case under clauses (i) through (viii) where such
event relates to a Non-Material Subsidiary, an Event of Default shall occur only
to the extent such event could reasonably be expected to result in a Material
Adverse Change.

9.2       Consequences of Event of Default.

(a)        Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 9.1 (other than
Section 9.1(k)) shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make the Term Loan
and the Administrative Agent may, and upon the request of the Required Lenders,
shall by written notice to the Borrower, declare the unpaid principal amount of
the Term Loan then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder to be forthwith due and payable, and the same shall thereupon become
and be immediately due and payable to the Administrative Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived; and





73

--------------------------------------------------------------------------------

 



 

(b)        Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1(k) shall occur, the Lenders shall be under
no further obligations to make the Term Loan hereunder and the unpaid principal
amount of the Term Loan then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder automatically shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

(c)        Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower or
any other Loan Party against any and all of the obligations of the Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.12 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section 9.2
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

(d)        Application of Proceeds. After the exercise of remedies provided for
in Section 9.2 (or after the Term Loan has automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the





74

--------------------------------------------------------------------------------

 



 

respective Lenders and amounts payable under Article X), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan and other Obligations, and fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to payment of all other Obligations, ratably among the Administrative
Agent and the Lenders in proportion to the respective amounts described in this
clause Fifth held by them; and

Last, the balance, if any, after Payment in Full of all of the Obligations, to
the Loan Parties or as otherwise required by Law.

X.         THE ADMINISTRATIVE AGENT

10.1     Appointment and Authority. Each of the Lenders hereby irrevocably
appoints CoBank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
X are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.2     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3     No Fiduciary Duty. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:





75

--------------------------------------------------------------------------------

 



 

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

10.4     Exculpation.

(a)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower or a Lender.

(b)        The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.5     Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request,





76

--------------------------------------------------------------------------------

 



 

certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of its share of the Term Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of the
Term Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.6     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Term Loan Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

10.7     Filing Proofs of Claim. In case of the pendency of any proceedings
under any Debtor Relief Law or any other judicial proceeding relating to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
the Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand therefor) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the owing and
unpaid principal and interest in respect to the Obligations and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.5 and 3.5)
allowed in such proceeding;

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

(c)        and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the





77

--------------------------------------------------------------------------------

 



 

Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 3.5.

10.8     Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor Administrative
Agent. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
date as the Required Lenders may approve, the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent; provided, that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then the Administrative Agent’s
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) except for
any indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 10.8. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent (other than any rights to indemnity
payments owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 10.8). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article X and Section 11.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

10.9     Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.10   No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lead Arranger and Joint Lead Arranger listed on the cover page
hereof shall have any powers,





78

--------------------------------------------------------------------------------

 



 

duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
Lender hereunder.

10.11   Authorization to Release Guarantors. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Guarantor that is a Subsidiary of Borrower from its obligations under the
Guaranty if such Person ceases to be a Subsidiary of Borrower as a result of a
transaction permitted under the Loan Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 10.11.

10.12   [Reserved]

10.13   No Reliance on the Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

XI.       MISCELLANEOUS

11.1     Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made that will:

(a)        extend or increase the Commitment of any Lender without the written
consent of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 4.2 or of any Default, mandatory prepayment or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

(b)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (but excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written





79

--------------------------------------------------------------------------------

 



 

consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced, it being understood that the waiver of any mandatory prepayment
of the Term Loan shall not constitute a postponement of any date scheduled for
the payment of principal or interest;

(c)        reduce the principal of, or the rate of interest specified herein on,
the Term Loan or any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided,  however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on the Term
Loan or to reduce any fee payable hereunder;

(d)        change Section 2.11 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby;

(e)        change any provision of this Section 11.1 or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(f)        release the Borrower without the consent of each Lender, or, except
in connection with a transaction permitted under Section 7.2,  7.6 or 7.7, all
or substantially all of the value of the Guaranty provided pursuant to Article
XII of this Agreement without the written consent of each Lender whose
Obligations are guaranteed thereby, except to the extent such release is
permitted pursuant to Section 10.12 (in which case such release may be made by
the Administrative Agent acting alone);

provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent may be made without
the written consent of the Administrative Agent, (ii) only the consent of the
Administrative Agent shall be required for any amendment to the Fee Letter and
(iii) notwithstanding anything to the contrary herein, the Administrative Agent
and the Borrower may make amendments contemplated by Section 3.4(c); and
provided,  further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1(a) through 11.1(f) above, the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
3.6.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.





80

--------------------------------------------------------------------------------

 



 

11.2     No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies that they would otherwise have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Lenders; provided,  however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 9.2
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party in any Relief Proceedings.

11.3     Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the Term Loan
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out of pocket
expenses incurred by the Administrative Agent, any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender (but limited to the reasonable fees and expenses of one outside law firm
for the Administrative Agent and the Lenders taken as a whole, and, if necessary
and appropriate, one local counsel and one regulatory counsel for the
Administrative Agent and the Lenders taken as a whole in each appropriate
jurisdiction, unless (x) the interests of the Administrative Agent and the
Lenders are sufficiently divergent, in which case additional counsel may be
appointed, as necessary and appropriate, and (y) if the interests of any Lender
or group of Lenders are distinctly or disproportionately affected, one
additional counsel for each such Lender or group of Lenders)), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
11.3, or (B) in connection with the Term Loan, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Term Loan.

(b)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Lead Arranger, Joint Lead
Arranger and





81

--------------------------------------------------------------------------------

 



 

each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) the Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages and other
similar amounts arising from any non-Tax claim.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the Administrative Agent, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Pro Rata Share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument





82

--------------------------------------------------------------------------------

 



 

contemplated hereby, the transactions contemplated hereby or thereby, the Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in this
Section 11.3 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non-appealable judgment of a court of competent jurisdiction.

(e)        Payments. All amounts due under this Section 11.3 shall be payable
not later than ten (10) days after demand therefor.

11.4     Holidays. Whenever payment of the Term Loan to be made or taken
hereunder shall be due on a day that is not a Business Day such payment shall be
due on the next Business Day (except as provided in Section 2.3) and such
extension of time shall be included in computing interest and fees, except that
the Term Loan shall be due on the Business Day preceding the Maturity Date if
the Maturity Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Term Loan) shall be stated to
be due on a day that is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

11.5     Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile (i)
if to a Lender, at its address (or facsimile number) set forth in its
Administrative Questionnaire or (ii) if to any other Person, to it at its
address (or facsimile number) set forth on Schedule 1.1(B). Notices sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to





83

--------------------------------------------------------------------------------

 



 

procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)        Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)        Platform.

(i)         Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii)       The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any other Loan Party, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender by means of electronic communications pursuant
to this Section 11.5, including through the Platform.





84

--------------------------------------------------------------------------------

 



 

11.6     Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7     Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Sections 2.7,  2.8,  2.9,  2.10 and 11.3 or any other
provision of any Loan Document shall survive Payment In Full and shall protect
the Administrative Agent, Lenders and any other Indemnitees against events
arising after such termination as well as before. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

11.8     Successors and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of this Section 11.8, (ii) by way of
participation in accordance with the provisions of this Section 11.8, or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of this Section 11.8 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in this Section 11.8 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign (which, in
the case of an assignment by any Farm Credit Lender, may be on a non-patronage
basis) to one or more assignees all or a portion of its rights and obligations
under this Agreement; provided that any such assignment shall be subject to the
following conditions:

(i)         Minimum Amounts.

(A)       in the case of an assignment of the entire amount of the assigning
Lender’s Pro Rata Share of the Term Loan at the time owing to it or
contemporaneous assignments to a related Approved Fund that equal at least the
amount specified in clause (B) below in the aggregate or in the case





85

--------------------------------------------------------------------------------

 



 

of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B)       in any case not described in clause (i)(A) of this clause (b), the
aggregate amount of the principal outstanding balance of the Term Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan.

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and in
addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the Term Loan Facility;

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Term Loan Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of the Term Loan Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon





86

--------------------------------------------------------------------------------

 



 

becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person).

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of the Term Loan in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section 11.8, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.2,  3.1,  3.2 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8(d)
below.

(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Greenwood Village,





87

--------------------------------------------------------------------------------

 



 

Colorado a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Term Loan
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations
(which, in the case of a sale of a participation by any Farm Credit Lender, may
be on a non-patronage basis) to any Person (other than a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person) or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Pro Rata Share of the Term Loan owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following: Sections
3.1,  3.2,  3.5 and 11.1(a)-(d) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
 3.2 and 3.5 (subject to the requirements and limitations therein, including the
requirements under Section 3.2 (it being understood that the documentation
required under Section 3.2 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.8;  provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section 11.8; and (B) shall not be
entitled to receive any greater payment under Section 3.1 or 3.2, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2(c) as though it were a Lender; provided
that such Participant agrees to be subject to





88

--------------------------------------------------------------------------------

 



 

Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Term Loan or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in the Term
Loan or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that the Term Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Each Farm Credit Lender reserves the right to assign or sell
participations in all or part of its outstanding portion of the Term Loan on a
non-patronage basis.

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of
$10,000,000, (ii) has been designated as a voting Participant (a “Voting
Participant”) in a notice (a “Voting Participant Notice”) sent by the relevant
Lender (including any existing Voting Participant) to the Administrative Agent
and (iii) receives, prior to becoming a Voting Participant, the consent of the
Administrative Agent (such consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 11.8(b) and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by Lenders, and the voting rights of the selling
Lender (including any existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis. Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 11.8 shall be a Voting Participant without delivery of a
Voting Participation Notice and without the prior written consent of the
Administrative Agent. The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation. The Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto. The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not a Farm Credit Lender.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of





89

--------------------------------------------------------------------------------

 



 

its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

11.9     Confidentiality. Each of the Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.9, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Term Loan Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Term Loan Facility; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.9, or (y) becomes available to the
Administrative Agent and any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Administrative Agent and each Lenders acknowledge that (a) the Information
may include material non-public information concerning the Parent or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.





90

--------------------------------------------------------------------------------

 



 

11.10   Counterparts; Integration; Effectiveness.

(a)        This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

(b)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

11.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

(a)        Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of Colorado.

(b)        SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF COLORADO SITTING IN DENVER COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF COLORADO, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COLORADO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY





91

--------------------------------------------------------------------------------

 



 

BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

(d)        SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12   USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent,





92

--------------------------------------------------------------------------------

 



 

as applicable, to identify the Loan Parties in accordance with the USA PATRIOT
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

11.13   Payments Set Aside. To the extent any Loan Party makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or portion of a payment which is
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Relief Proceeding, other applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

11.14   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loan or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.15   Amendment and Restatement.  The parties hereto agree that, on the
Closing Date, the following shall be deemed to occur automatically, without
further action by any party hereto: (a) the Existing Term Loan Credit Agreement
shall be deemed to be amended and restated in its entirety pursuant to this
Agreement; and (b) all references in the other Loan Documents to the Existing
Term Loan Credit Agreement shall be deemed to refer without further amendment to
this Agreement.  The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Term Loan Credit Agreement
made under and in accordance with the terms of Section 11.1 of the Existing Term
Loan Credit Agreement.

XII.      GUARANTY

12.1     Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Lenders the payment and performance in full of the
Guaranteed Liabilities. For all purposes of this Article XII, notwithstanding
the foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any other Debtor Relief Law.





93

--------------------------------------------------------------------------------

 



 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

12.2     Payment. If the Borrower or any other Loan Party shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, indemnification obligations, fees (including, but not limited
to, attorney’s fees and expenses), expenses or otherwise, when and as the same
shall become due, and after expiration of any applicable grace period, whether
according to the terms of this Agreement, by acceleration, or otherwise, or upon
the occurrence and during the continuance of any Event of Default, then any or
all of the Guarantors will, upon demand thereof by the Administrative Agent, (i)
fully pay to the Administrative Agent, for the benefit of the Lenders, an amount
equal to all the Guaranteed Liabilities then due and owing or declared or deemed
to be due and owing, including for this purpose, in the event of any Event of
Default under Section 9.1(k) (and irrespective of the applicability of any
restriction on acceleration or other action as against any other Loan Party in
any Relief Proceeding), the entire outstanding or accrued amount of all
Obligations or (ii) perform such Guaranteed Liabilities, as applicable. For
purposes of this Section 12.2, the Guarantors acknowledge and agree that
“Guaranteed Liabilities” shall be deemed to include any amount (whether
principal, interest, premium, fees, expenses, indemnification obligations and/or
any other payment obligation of any kind or nature) which would have been
accelerated in accordance with Section 9.2 but for the fact that such
acceleration could be unenforceable or not allowable in any Relief Proceeding or
otherwise under any applicable Law. Notwithstanding anything herein to the
contrary, upon the occurrence and continuation of an Event of Default, at the
Administrative Agent’s election and without notice thereof or demand therefor,
each of the Guaranteed Liabilities and the Guarantors’ Obligations shall
immediately be and become due and payable.

12.3     Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Article XII shall be joint
and several, absolute and unconditional irrespective of, and each Guarantor
hereby expressly waives, to the extent permitted by Law, any defense to its
obligations under this Article XII and all other Loan Documents to which it is a
party by reason of:

(a)        any lack of legality, validity or enforceability of this Agreement,
of any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b)        any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

(c)        any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantor’s Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;





94

--------------------------------------------------------------------------------

 



 

(d)        any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e)        any dissolution of the Borrower, any Guarantor, any other Loan Party
or any other party to a Related Agreement, or the combination or consolidation
of the Borrower, any Guarantor, any other Loan Party or any other party to a
Related Agreement into or with another entity or any transfer or disposition of
any assets of the Borrower, any Guarantor or any other Loan Party or any other
party to a Related Agreement;

(f)        any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g)        the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);

(h)        any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

(i)         any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to the Borrower or any other Loan Party.

It is the express purpose and intent of the parties hereto that this Guaranty
and the Guarantors’ Obligations hereunder and under each joinder agreement with
respect hereto shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.

12.4     Currency and Funds of Payment. All Guarantors’ Obligations for payment
will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any Law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of the Administrative Agent or any Lender with respect thereto as
against the Borrower or any other Loan Party, or cause or permit to be invoked





95

--------------------------------------------------------------------------------

 



 

any alteration in the time, amount or manner of payment by the Borrower or any
other Loan Party of any or all of the Guaranteed Liabilities.

12.5     Subordination. For so long as this Agreement remains in effect, each
Guarantor hereby unconditionally subordinates all present and future debts,
liabilities or obligations now or hereafter owing to such Guarantor (a) of the
Borrower, to the Payment in Full of the Guaranteed Liabilities, (b) of every
other Guarantor (an “obligated guarantor”), to the Payment in Full of the
Guarantors’ Obligations of such obligated guarantor, and (c) of each other
Person now or hereafter constituting a Loan Party, to the Payment in Full of the
obligations of such Loan Party owing to the Administrative Agent or any Lender
and arising under the Loan Documents. All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Lenders on account of the Guaranteed Liabilities, the Guarantors’
Obligations, or such other obligations, as applicable, and, after such request
and pending such payment, shall be held by such Guarantor as agent and bailee of
the Administrative Agent for the benefit of the Lenders separate and apart from
all other funds, property and accounts of such Guarantor.

12.6     Enforcement. Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Lenders, on demand, at such address
as the Administrative Agent shall give notice of to such Guarantor, the
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Guarantors,
whether or not suit has been commenced against the Borrower, any other
Guarantor, or any other Person and whether or not the Administrative Agent or
any of the Lenders have taken or failed to take any other action to collect all
or any portion of the Guaranteed Liabilities and irrespective of any event,
occurrence, or condition described in Section 12.3.

12.7     Set-Off and Waiver. Each Guarantor waives any right to assert against
the Administrative Agent or any Lender as a defense, counterclaim, set-off,
recoupment or cross claim in respect of its Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Guarantor may now or at any time
hereafter have against the Borrower or any other Loan Party, or any or all of
the Administrative Agent and/or Lenders without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to such Guarantor.

12.8     Waiver of Notice; Subrogation.

(a)        Each Guarantor hereby waives to the extent permitted by Law notice of
the following events or occurrences: (i) acceptance of this Article XII; (ii)
the Lenders’ heretofore, now or from time to time hereafter making the Term Loan
and otherwise loaning monies or giving or extending credit to or for the benefit
of the Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Credit Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand,





96

--------------------------------------------------------------------------------

 



 

default, non-payment, partial payment and protest; and (iv) any other event,
condition, or occurrence described in Section 12.3. Each Guarantor agrees that
Administrative Agent and each Lender may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as Administrative Agent or such Lender, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b)        Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Article XII may be enforced
by the Administrative Agent on behalf of the Lenders upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by Law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED BY SUCH
GUARANTOR THAT DEMAND UNDER THIS GUARANTY MAY BE MADE BY THE ADMINISTRATIVE
AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE
AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING.

(c)        Each Guarantor further agrees that such Guarantor shall not exercise
any of its rights of subrogation, reimbursement, contribution, indemnity or
recourse to security for the Guaranteed Liabilities until at least ninety-five
(95) days immediately following the Termination Date shall have elapsed without
the filing or commencement, by or against any Loan Party, of any state or
federal action, suit, petition or proceeding seeking any reorganization,
liquidation or other relief or arrangement in respect of creditors of, or the
appointment of a receiver, liquidator, trustee or conservator in respect to,
such Loan Party or its assets. If an amount shall be paid to any Guarantor on
account of such rights at any time prior to Termination Date, such amount shall
be held in trust for the benefit of the Lenders and shall forthwith be paid to
the Administrative Agent, for the benefit of the Lenders, to be credited and
applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the
Administrative Agent may elect. The agreements in this subsection (c) shall
survive repayment of all of the Guarantors’ Obligations, the termination or
expiration of this Article XII in any manner and occurrence of the Termination
Date.

12.9     Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Lenders, that: (a) such Guarantor has adequate
means to obtain on a continuing basis (i) from the Borrower, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide the Guaranty under this Article XII and any
joinder





97

--------------------------------------------------------------------------------

 



 

agreement (“Other Information”), and has full and complete access to the Loan
Parties’ books and records and to such Other Information; (b) such Guarantor is
not relying on the Administrative Agent or any Lender or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of such Loan Documents and Related Agreements as it has
requested, is executing this Agreement (or the joinder agreement to which it is
a party, as applicable) freely and deliberately, and understands the obligations
and financial risk undertaken by providing this Agreement; (d) such Guarantor
has relied solely on the Guarantor’s own independent investigation, appraisal
and analysis of the Borrower and the other Loan Parties, such Persons’ financial
condition and affairs, the Other Information, and such other matters as it deems
material in deciding to provide this Guaranty and is fully aware of the same;
and (e) such Guarantor has not depended or relied on the Administrative Agent or
any Lender or its or their employees, directors, agents or other representatives
or Affiliates, for any information whatsoever concerning the Borrower or the
Borrower’s financial condition and affairs or any other matters material to such
Guarantor’s decision to provide this Guaranty, or for any counseling, guidance,
or special consideration or any promise therefor with respect to such decision.
Each Guarantor agrees that neither the Administrative Agent nor any Lender has
any duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or any other Loan Party or
such Persons’ financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from the Administrative Agent or any Lender or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on the
Administrative Agent or any Lender or its or their employees, directors, agents
or other representatives or Affiliates, with respect to such information.

12.10   Keepwell. Each of the Borrower and each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each other Guarantor as may be needed by
such Guarantor from time to time to honor all of its obligations under this
Guaranty and the other Loan Documents to which it is a party with respect to
Swap Obligations that would, in the absence of the agreement in this Section
12.10, otherwise constitute Excluded Swap Obligations (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering the Borrower’s and such Qualified ECP Guarantors’ obligations and
undertakings under this Section voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of the Borrower and the Qualified ECP
Guarantors under this Section 12.10 shall remain in full force and effect until
the Guarantors’ Obligations have been indefeasibly paid and performed in full.
The Borrower and the Qualified ECP Guarantors intend this Section 12.10 to
constitute, and this Section 12.10 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Guarantor for all purposes of the Commodity Exchange Act.

12.11   Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a joinder agreement with respect to this Article XII in
form and substance acceptable to the Administrative Agent shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Guarantor, and all references herein and in the other Loan
Documents to the Guarantors or to the parties to this Guaranty shall be deemed
to include such Person as a Guarantor hereunder.





98

--------------------------------------------------------------------------------

 



 

[SIGNATURE PAGES FOLLOW]

 





99

--------------------------------------------------------------------------------

 



 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

/

 

 

 

BORROWER:

 

 

 

 

 

SEABOARD FOODS LLC, as the Borrower

 

 

 

 

 

By:

/s/ Robert L. Steer

 

Name:

Robert L. Steer

 

Title:

Vice President

 

 

 

 

 

PARENT:

 

 

 

 

 

SEABOARD CORPORATION, as the Parent
and as a Guarantor

 

 

 

 

 

By:

/s/ Robert L. Steer

 

Name:

Robert L. Steer

 

Title:

Executive Vice President & Chief Financial Officer

 





100

--------------------------------------------------------------------------------

 



 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

COBANK, ACB, as Administrative Agent

 

 

 

 

 

/s/ Alan Schuler

 

Name:

Alan Schuler

 

Title:

Vice President

 





101

--------------------------------------------------------------------------------

 



 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

FARM CREDIT SERVICES OF AMERICA, PCA, as Lender:

 

 

 

 

 

/s/ Bruce Dean

 

Name:

Bruce Dean

 

Title:

Vice President

 

 



102

--------------------------------------------------------------------------------

 



SCHEDULE 1

PRICING GRID

 

Level

Debt to
Capitalization Ratio

Base Rate Applicable
Margin

Adjusted LIBOR
Rate Applicable
Margin

I

Less than or equal to 25%

0.625%

1.625%

II

Less than or equal to 35% but greater than 25%

0.875%

1.875%

III

Greater than 35%

1.125%

2.125%

 







--------------------------------------------------------------------------------

 



 

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

 

 

 

 

 

LENDER

    

AMOUNT OF
COMMITMENT

    

PRO RATA SHARE

 

 

 

 

 

NAME:

COBANK, FCB1

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

6340 S. Fiddlers Green Circle,
Greenwood Village, Colorado 80111

 

$700,000,000

 

100.0000%

 

 

 

 

 

ATTENTION:           Alan V. Schuler

TELEPHONE:          (303) 694-5963
TELECOPY:             (303) 224-6101

EMAIL:                      CIServices@cobank.com

 

 

 

 

 

 

 

 

 

TOTAL

 

$700,000,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1     Reflects assignment by Farm Credit Services of America, PCA to CoBank FCB
as of the Closing Date.





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1.1(B)

 COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

ADMINISTRATIVE AGENT
Name:  CoBank, ACB
Address:  6340 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Attention:  Credit Information Services
Telephone:  (303) 694-5963
Telecopy:  (303) 224-6101

Email:  CIServices@cobank.com

BORROWER:
Name:  Seaboard Foods LLC
Address:  9000 West 67th Street
Shawnee Mission, Kansas 66202
Attention: Chief Financial Officer
Telephone: (913) 676-8800
Telecopy:  (913) 676-8976

Borrowing Notices to:
Attention:  Loan Accounting
Telephone:  (303) 740-4000
Telecopy:  (303) 740-4021
Email:  cobankloanaccounting@cobank.com

With a Copy To:
Name:  Seaboard Foods LLC
Address:  9000 West 67th Street
Shawnee Mission, Kansas 66202
Attention:  General Counsel
Telephone:  (913) 676-8800
Telecopy:  (913) 676-8978

 

GUARANTOR:
Name:  Seaboard Corporation
Address:  9000 West 67th Street
Shawnee Mission, Kansas 66202
Attention:  Chief Financial Officer
Telephone:  (913) 676-8800
Telecopy:  (913) 676-8976

 

With a Copy To:|
Name:  Seaboard Corporation
Address:  9000 West 67th Street
Shawnee Mission, Kansas 66202
Attention:  General Counsel
Telephone:  (913) 676-8800
Telecopy: (913) 676-8978





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2.1

TERM LOAN AMORTIZATION

 

Date

Principal

Principal Repayment

September 30, 2018

$700,000,000.00

$-

December 31, 2018

$698,250,000.00

$1,750,000.00

March 31, 2019

$696,500,000.00

$1,750,000.00

June 30, 2019

$694,750,000.00

$1,750,000.00

September 30, 2019

$693,000,000.00

$1,750,000.00

December 31, 2019

$691,250,000.00

$1,750,000.00

March 31, 2020

$689,500,000.00

$1,750,000.00

June 30, 2020

$687,750,000.00

$1,750,000.00

September 30, 2020

$686,000,000.00

$1,750,000.00

December 31, 2020

$684,250,000.00

$1,750,000.00

March 31, 2021

$682,500,000.00

$1,750,000.00

June 30, 2021

$680,750,000.00

$1,750,000.00

September 30, 2021

$679,000,000.00

$1,750,000.00

December 31, 2021

$677,250,000.00

$1,750,000.00

March 31, 2022

$675,500,000.00

$1,750,000.00

June 30, 2022

$673,750,000.00

$1,750,000.00

September 30, 2022

$672,000,000.00

$1,750,000.00

December 31, 2022

$670,250,000.00

$1,750,000.00

March 31, 2023

$668,500,000.00

$1,750,000.00

June 30, 2023

$666,750,000.00

$1,750,000.00

September 30, 2023

$665,000,000.00

$1,750,000.00

December 31, 2023

$663,250,000.00

$1,750,000.00

March 31, 2024

$661,500,000.00

$1,750,000.00

June 30, 2024

$659,750,000.00

$1,750,000.00

September 30, 2024

$658,000,000.00

$1,750,000.00

December 31, 2024

$656,250,000.00

$1,750,000.00

March 31, 2025

$654,500,000.00

$1,750,000.00

June 30, 2025

$652,750,000.00

$1,750,000.00

September 30, 2025

$651,000,000.00

$1,750,000.00

December 31, 2025

$649,250,000.00

$1,750,000.00

March 31, 2026

$647,500,000.00

$1,750,000.00

June 30, 2026

$645,750,000.00

$1,750,000.00

September 30, 2026

$644,000,000.00

$1,750,000.00

December 31, 2026

$642,250,000.00

$1,750,000.00

March 31, 2027

$640,500,000.00

$1,750,000.00

June 30, 2027

$638,750,000.00

$1,750,000.00

September 30, 2027

$637,000,000.00

$1,750,000.00

December 31, 2027

$635,250,000.00

$1,750,000.00

March 31, 2028

$633,500,000.00

$1,750,000.00

June 30, 2028

$631,750,000.00

$1,750,000.00

September 25, 2028

$-

$631,750,000.00





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.1

SUBSIDIARIES

 

 

 

 

 

 

 

Loan Parties and Material Subsidiaries of Parent:

    

Percentage Ownership
(All Common Stock or
Common Units)

    

Jurisdiction of
Formation

 

 

 

 

 

 

 

Seaboard Corporation

 

N/A

 

Delaware

 

Seaboard Foods LLC

 

100% 

 

Oklahoma

 

Seaboard Marine Ltd.

 

100%

 

Liberia

 

Seaboard Overseas Limited

 

100%

 

Bermuda

 

Seaboard Overseas Trading and Shipping (PTY) Ltd.

 

100%

 

Republic of South Africa

 

Merriam Financial Services, Ltd.

 

100%

 

Bermuda

 

Caravel Holdings LLC

 

100%

 

Delaware

 

 

Options, warrants or other rights outstanding to purchase any Subsidiary Equity
Interest shown above: None

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 7.4

INVESTMENTS

 

Investment

Jurisdiction of Formation

 

 

Butterball, LLC

N. Carolina

Daily's Premium Meats, LLC

Delaware

Seaboard Triumph Foods, LLC

Delaware

CESPM International Ltd.

Cayman Islands

Minoterie de Matadi S.A.R.L.

Democratic Republic of the Congo

Africa Poultry Development Limited

Mauritius

 

 



 

--------------------------------------------------------------------------------

 



 

SCHEDULE 11.8

VOTING PARTICIPANTS

 

 

 

 

 

 

Lender

Assignee

Voting Participant

Term Loan Commitment Amount

Participation Amount / Resulting Commitment*

Farm Credit Services of America, PCA

 

 

$700,000,000.00**

$0.00

 

CoBank, FCB

 

 

$200,000,000.00***

 

 

Farm Credit Bank of Texas

 

$160,000,000.00

 

 

AgFirst Farm Credit Bank

 

$100,000,000.00

 

 

Farm Credit Services of America, FLCA

 

$80,000,000.00

 

 

Farm Credit Mid-America, FLCA

 

$50,000,000.00

 

 

Compeer Financial, FLCA

 

$47,500,000.00

 

 

Northwest Farm Credit Services, FLCA

 

$27,500,000.00

 

 

GreenStone Farm Credit Services, FLCA

 

$20,000,000.00

 

 

FCS Commercial Finance Group, for AgCountry Farm Credit Services, FLCA

 

$15,000,000.00

TOTAL

 

 

$700,000,000.00

$700,000,000.00

 

--------------------------------------------------------------------------------

*      For voting purposes only

**    Prior to giving effect to the assignment by Farm Credit Services of
America, PCA of $700,000,000 of its Term Loan Commitment to CoBank, FCB, which
will become a Lender via an Assignment and Assumption dated and effective as of
the Closing Date.

***  Reflects commitment following assignment by Farm Credit Services of
America, PCA to CoBank FCB as of the Closing Date.

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Trade Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below, and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.   Assignor: [________________________________]

2.   Assignee: [________________________________]

3.   Borrower: Seaboard Foods LLC, an Oklahoma limited liability company





Exhibit A to Credit Agreement

A-1

--------------------------------------------------------------------------------

 



4.   Administrative Agent: CoBank, ACB, as the Administrative Agent under the
Credit Agreement.

5.   Credit Agreement: That certain Amended and Restated Term Loan Credit
Agreement, dated as of September 25, 2018, by and among the Borrower, the
Guarantor, the financial institutions from time to time party thereto as
lenders, the Administrative Agent and the other parties thereto.

6.   Assigned Interest[s]:

Assignor

Assignee

Facility
Assigned1

Aggregate
Amount of
Loan
Commitment/
Loan for all
Lenders2

Amount of
Loan
Commitment/
Loan
Assigned

Percentage

Assigned of
Loan
Commitment/
Loan3

CUSIP
Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

7.   Trade
Date:                                                                       ]4

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------

1  Fill in the portion of the Loan that is being assigned under this Assignment
and Assumption

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Loan
Commitment/Loan of all Lenders.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





Exhibit A to Credit Agreement

A-2

--------------------------------------------------------------------------------

 



Effective Date: [         ] [ ], 20[__] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:





Exhibit A to Credit Agreement

A-3

--------------------------------------------------------------------------------

 



 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Consented to and]5 Accepted:

 

 

 

COBANK ACB,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement





Exhibit A to Credit Agreement

A-4

--------------------------------------------------------------------------------

 



 

 

 

[Consented to:]6

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

6  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement

 





Exhibit A to Credit Agreement

A-5

--------------------------------------------------------------------------------

 



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it has obtained the prior written consent of the
Administrative Agent [and the Borrower]7 to enter into the Assignment and
Assumption; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Affiliates or any other Person obligated in respect of any
Loan Document, or (iv) the performance or observance by the Borrower, any of its
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.8 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.8 of the Credit Agreement), (iii) from and after the Trade Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) it
will make or

 

 

--------------------------------------------------------------------------------

7  To be included only if (a) no Event of Default has occurred and is continuing
at the time of the assignment and (b) the Assignee is not another Lender or an
Affiliate of a Lender or an Approved Fund





Exhibit A to Credit Agreement

A-6

--------------------------------------------------------------------------------

 



purchase the Assigned Interest for its own account in the ordinary course of
business and without a view of distribution of such Assigned Interest within the
meaning of the Securities Exchange Act of 1934 or the Securities Act of 1933 or
other federal securities laws; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments. From and after the Trade Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Trade Date and to the Assignee for
amounts which have accrued from and after the Trade Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Trade Date to the
Assignee.

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or electronic (i.e., “pdf’ or “tif’) format shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby, shall be governed by, and construed under, the law of the State of
Colorado.

 

 



Exhibit A to Credit Agreement

A-7

--------------------------------------------------------------------------------

 



EXHIBIT B TO CREDIT AGREEMENT

FORM OF TERM NOTE

 

 

[Date]

$____________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
_____________________ pay to or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Loan made by the Lender to the Borrower under that
certain Amended and Restated Term Loan Credit Agreement, dated as of September
25, 2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), by and among the Borrower, the Guarantor,
the financial institutions from time to time party thereto as lenders, CoBank,
ACB, in its capacity as Administrative Agent, and the other parties thereto.

The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of the Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments to be made in respect of principal, interest, and fees or amounts due
from the Borrower under the Credit Agreement shall be payable prior to 11:00
a.m. on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Administrative
Agent at the Principal Office for the account of Lenders to which they are owed,
in each case in U.S. Dollars and in immediately available funds. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]





Exhibit B to Credit Agreement

B-1

--------------------------------------------------------------------------------

 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF COLORADO.

 

SEABOARD FOODS LLC,

 

an Oklahoma limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit B to Credit Agreement

B-2

--------------------------------------------------------------------------------

 



EXHIBIT C

TO

CREDIT AGREEMENT

FORM OF CONVERSION OR CONTINUATION NOTICE1

Date: [_________________]

CoBank, ACB, as Administrative Agent

6340 S. Fiddlers Green Circle

Greenwood Village, Colorado 80111

Attn: Corporate Agribusiness Banking Group

Re:      Seaboard Foods LLC – Term Loan

Ladies and Gentlemen:

This Conversion or Continuation Notice is delivered to you pursuant to Sections
2.2 and 2.3 of that certain Amended and Restated Term Loan Credit Agreement,
dated as of September 25, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), by and
among Seaboard Foods LLC, an Oklahoma limited liability company (the
“Borrower”), Seaboard Corporation, a Delaware corporation (the “Parent”), the
financial institutions from time to time party thereto as lenders (the
“Lenders”), CoBank, ACB, as Administrative Agent, and the others party thereto.
All capitalized terms used herein shall have the respective meanings specified
Credit Agreement.

1.   Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby
requests to convert the Interest Rate Option for $____________ of the presently
outstanding principal amount of the Term Loan from the [Base Rate Option]/[LIBOR
Rate Option]/[Quoted Rate Option] to the [Base Rate Option]/[LIBOR Rate
Option]/[Quoted Rate Option].  The current [Interest Period(s)][Quoted Rate
Period(s)] of the Term Loan end(s) on the following date(s): __________, ____.2

2.   Pursuant to Section 2.3 of the Credit Agreement, the Borrower hereby
requests to continue $___________ of the presently outstanding principal amount
of the Term

 

 

--------------------------------------------------------------------------------

1  This certificate is to be delivered to the Administrative Agent by 11:00 a.m.
Denver time at least three (3) Business Days prior to the proposed effective
date of such conversion or continuation.

2  Include this sentence only if Term Loan is being converted (i) from the LIBOR
Rate Option to the Base Rate Option or the Quoted Rate Option or (ii) from the
Quoted Rate Option to the LIBOR Rate Option or the Base Rate Option.





Exhibit C to Credit Agreement

C-1

--------------------------------------------------------------------------------

 



Loan at the [LIBOR Rate Option] [Quoted Rate Option]. The current [Interest
Period(s)] [Quoted Rate Period(s)] of the Term Loan end(s) on the following
date(s): __________, ____.

3.   The Borrower requests the following [Interest Period(s)][Quoted Rate
Period(s)] with respect to the Term Loan:3

 

Amount

New [Interest
Period]/[Quoted Rate
Period] Selected

New [Interest Period]
/[Quoted Rate
Period] Commencing
On

New [Interest
Period] /[Quoted
Rate Period] Ending
On

 

 

 

 

 

 

 

 

 

 

 

 

$ 700,000,000.00

Total Term Loan

 

4.   The effective date of the proposed conversion or continuation (as
applicable) shall be: ________.

5.   The undersigned is an Authorized Officer of the Borrower and confirms and
certifies to each of the Lenders, as of the date hereof and as of the date of
the proposed conversion or continuation (as applicable), that:

(a)  the [Interest Period] [Quoted Rate Period] selected pursuant to this
Conversion or Continuation Notice is permissible under the Credit Agreement;

(b)  the effective date of the conversion or continuation (as applicable)
requested hereunder is a Business Day and this Conversion or Continuation Notice
is being delivered in accordance with the terms of the Credit Agreement; and

(c)  no Event of Default has occurred and is continuing.

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

3  Complete this section only if Term Loan is being converted to the LIBOR Rate
Option or the Quoted Rate Option from another Interest Rate Option or continued
at the LIBOR Rate Option or Quoted Rate Option.





Exhibit C to Credit Agreement

C-2

--------------------------------------------------------------------------------

 



WHEREAS, in witness of the foregoing the undersigned has executed this
Conversion or Continuation Notice as of the date first above written.

 

SEABOARD FOODS LLC,

 

an Oklahoma limited liability company,

 

as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit C to Credit Agreement

C-3

--------------------------------------------------------------------------------

 



EXHIBIT D

TO

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

Dated: [           ]

This Compliance Certificate (this “Certificate”) is given pursuant to Section
6.1(c) of that certain Amended and Restated Term Loan Credit Agreement, dated as
of September 25, 2018 (as amended, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among Seaboard Foods LLC, an Oklahoma limited liability company (the
“Borrower”), Seaboard Corporation, a Delaware corporation (“Parent”), the
financial institutions from time to time party thereto as lenders (the
“Lenders”), CoBank, ACB, as Administrative Agent (“Agent”), and the others party
thereto. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The officer executing this Certificate is a Compliance Officer of Parent and as
such is duly authorized to execute and deliver this Certificate on behalf of
Borrower and Parent. By executing this Certificate, such officer hereby
certifies to Agent and Lenders, on behalf of Borrower and Parent, that:

1.   the financial statements of Parent delivered with this Certificate in
accordance with Section 6.1(a) and/or 6.1(b) of the Credit Agreement (in the
case of those delivered in accordance with Section 6.1(a) of the Credit
Agreement, subject to the absence of footnotes and normal year-end audit
adjustments) have been prepared in accordance with GAAP, consistently applied,
as of the dates of and for the periods covered by such financial statements;

2.   Annex A attached hereto includes a correct calculation of the Debt to
Capitalization Ratio, reflected as a percentage, as of the fiscal quarter of the
Parent ended __________ ___, 20__;

3.   Annex B attached hereto includes a correct calculation of Consolidated
Tangible Net Worth as of the end of the fiscal quarter of the Parent ended
__________ ___, 20__; [and]

4.   to the best of the Compliance Officer’s knowledge, no Event of Default
exists[.] / [; and]





Exhibit D to Credit Agreement

D-1

--------------------------------------------------------------------------------

 



 

5.   [attached hereto is an updated Schedule 5.1, which, among other things,
sets forth all Material Subsidiaries of the Parent as of the date hereof.]1

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

1  Annual only





Exhibit D to Credit Agreement

D-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Certificate has been executed by a Compliance Officer
of Parent this _____ day of __________, 20__.

 

SEABOARD CORPORATION,

 

a Delaware corporation,

 

as Parent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Exhibit D to Credit Agreement

D-3

--------------------------------------------------------------------------------

 



ANNEX A

Calculation of Debt to Capitalization Ratio

 

A.        Consolidated Funded Indebtedness

$__________

B.         Unrestricted cash (calculated net of any anticipated taxes), Cash
Equivalents and readily-marketable debt and equity securities of the
Consolidated Group

$__________

C.         Shareholders’ Equity

$__________

 

D.        A minus B             $__________

 

 

E.         A plus C                $__________

 

 

Debt to Capitalization Ratio (D divided by E)

___________%

 

(Must be less than 50%)

 

ANNEX B

Calculation of Consolidated Tangible Net Worth

 

A.        Consolidated Net Income of Consolidated Group for
each fiscal quarter ended after the Closing Date

$__________

 

B.         $2,500,000,000

C.         25% of A (Note: cannot be less than zero)

$__________

 

D.        Minimum Tangible Net Worth (B plus C)

$__________

E.         Stockholders’ Equity

$__________

F.         Intangible assets of the Consolidated Group
(on a Consolidated basis)

$__________

 

Consolidated Tangible Net Worth (E minus F)

$__________

 

(Must be greater than D.)

 

 



Exhibit D to Credit Agreement

D-4

--------------------------------------------------------------------------------

 



EXHIBIT E-1

TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Dated: [____]

Reference is made to that certain Amended and Restated Term Loan Credit
Agreement, dated as of September 25, 2018 (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Seaboard Foods LLC, an Oklahoma limited liability
company (the “Borrower”), the Guarantor (as defined therein), the financial
institutions from time to time party thereto as lenders (the “Lenders”), CoBank,
ACB, as Administrative Agent (the “Administrative Agent”), and the others party
thereto. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the portion of
the Term Loan made by it (as well as any Note(s) evidencing such portion of the
Term Loan) in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of __________, 20__.

 

[LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit E to Credit Agreement

E-1-1

--------------------------------------------------------------------------------

 



EXHIBIT E-2

TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Dated: [____]

Reference is made to that certain Amended and Restated Term Loan Credit
Agreement, dated as of September 25, 2015 (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Seaboard Foods LLC, an Oklahoma limited liability
company (the “Borrower”), the Guarantor (as defined therein), the financial
institutions from time to time party thereto as lenders (the “Lenders”), CoBank,
ACB, as Administrative Agent (the “Administrative Agent”), and the others party
thereto. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.





Exhibit E to Credit Agreement

E-2-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of        __________, 20__.

 

[LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit E to Credit Agreement

E-2-2

--------------------------------------------------------------------------------

 



EXHIBIT E-3

TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Dated: [____]

Reference is made to that certain Amended and Restated Term Loan Credit
Agreement, dated as of September 25, 2018 (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Seaboard Foods LLC, an Oklahoma limited liability
company (the “Borrower”), the Guarantor (as defined therein), the financial
institutions from time to time party thereto as lenders (the “Lenders”), CoBank,
ACB, as Administrative Agent (the “Administrative Agent”), and the others party
thereto. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.





Exhibit E to Credit Agreement

E-3-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of __________, 20__.

 

 

 

 

[LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit E to Credit Agreement

E-3-2

--------------------------------------------------------------------------------

 



EXHIBIT E-4

TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Dated: [____]

Reference is made to that certain Amended and Restated Term Loan Credit
Agreement, dated as of September 25, 2018 (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Seaboard Foods LLC, an Oklahoma limited liability
company (the “Borrower”), the Guarantor (as defined therein), the financial
institutions from time to time party thereto as lenders (the “Lenders”), CoBank,
ACB, as Administrative Agent (the “Administrative Agent”), and the others party
thereto. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to Section 3.2(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the portion of the Term Loan
made by it (as well as any Note(s) evidencing such portion of the Term Loan) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.





Exhibit E to Credit Agreement

E-4-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Tax Compliance Certificate
to be executed this _____ day of _________, 20__.

 

[LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit E to Credit Agreement

E-4-2

--------------------------------------------------------------------------------

 



EXHIBIT F

TO

CREDIT AGREEMENT

FORM OF COST OF FUNDS TRUE-UP CERTIFICATE

Reference is made to that certain Amended and Restated Term Loan Credit
Agreement, dated as of September 25, 2018 (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among Seaboard Foods LLC, an Oklahoma limited liability
company (the “Borrower”), the Guarantor (as defined therein), the financial
institutions from time to time party thereto as lenders (the “Lenders”), CoBank,
ACB, as Administrative Agent (the “Administrative Agent”), and the others party
thereto. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned officer of the Administrative Agent hereby certifies as of the
date hereof, in such capacity and not in a personal capacity and without
personal liability, as follows:

1.         As of _____________ [insert applicable date that is five years after
the Closing Date (or on such other date approximately preceding any such
anniversary as the Arrangers, the Administrative Agent and the Borrower may
agree)] (the “Applicable Reset Date”), and pursuant to the calculations set
forth on Annex A hereto, the Reset Date Cost of Funds is [  ] basis points,
which represents an [increase/decrease] of [__] basis points compared to the
Closing Date Cost of Funds.

2.         Pursuant to Section 3.4(d) of the Credit Agreement, LIBOR Rate shall
be [increased/decreased] by [  ] basis points, which [increase/decrease] shall
commence from and as of the Applicable Reset Date and shall remain in effect
until the next Reset Date; provided that in no event shall LIBOR Rate for any
Interest Period be reduced below zero.

3.         The calculations set forth on Annex A hereto are true and accurate as
of the Applicable Reset Date.





Exhibit F to Credit Agreement

F-1-1

--------------------------------------------------------------------------------

 



The foregoing certifications are made and delivered on [  ], pursuant to
Section 3.4(d) of the Credit Agreement.

 

 

 

 

 

COBANK, ACB, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



Exhibit F to Credit Agreement

F-1-2

--------------------------------------------------------------------------------

 



ANNEX A

TO

COST OF FUNDS TRUE-UP CERTIFICATE

 

As of [  ] (the “Applicable Reset Date”),

 

 

(Amounts in basis
points)12

1.  Closing Date Cost of Funds: (a) – (b) =

[___]

(a)  Floating Note Rate,13 determined as of the date that is two Business Days
prior to the Closing Date:

[___]

(b)  LIBOR Rate for an Interest Period of one month, determined as of the date
that is two Business Days prior to the Closing Date:

[___]

2.  Reset Date Cost of Funds: (a) - (b) =

[___]

(a)  Floating Note Rate, determined as of the date that is two Business Days
prior to the Applicable Reset Date:

[___]

(b)  LIBOR Rate for an Interest Period of one month, determined as of the date
that is two Business Days prior to the Applicable Reset Date:

[___]

3.  Cost of Funds Differential: compare (a) to (b) =

[___][Increase/Decrease]

 

 

(a)  Closing Date Cost of Funds:

[___]

(b)  Reset Date Cost of Funds:

[___]

 

 

--------------------------------------------------------------------------------

12  If (a) is less than (b) for Line 1 and/or Line 2, reflect as a negative
number.13     For purposes hereof, “Floating Note Rate” means, as of any date of
determination, the estimated funding cost (not the actual sale price), including
standard underwriting fees, for new five-year debt securities issued by the Farm
Credit Funding Corporation into the primary market based on market observations
on such date indicated at approximately 9:30 a.m., Eastern time; it being
understood that such indications represent the Farm Credit Funding Corporation’s
best estimate of the cost of new debt issuances based on a combination of daily
surveys of selected farm credit selling group members (participating bond
dealers) and ongoing monitoring of the fixed income markets for actual, recent,
primary market issuance by other government-sponsored of similar bonds and notes
and pricing within related derivative markets, particularly the interest rate
swap market.  Historical information on such funding costs is available, for the
prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

 

Exhibit F to Credit Agreement

F-1-3

--------------------------------------------------------------------------------